UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7432 E. Tierra Buena Lane, Suite 102 Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 659-6007 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesx No Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $14,765,047.50 based on a share value of $0.50. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 43,626,598 shares of common stock, $0.001 par value, outstanding on March 20, 2015, which does not include205,356 shares of common stock authorized but unissued. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. Table of Contents GUARDIAN 8 HOLDINGS FORM 10-K TABLE OF CONTENTS Page PART I 2 Item 1. Business 2 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Mine Safety Disclosures 17 PART II 18 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 28 Item 8. Financial Statements and Supplementary Data 28 Item 9. Changes and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 30 Part III 31 Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 35 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accountant Fees and Services 45 Part IV 48 Item 15. Exhibits, Financial Statement Schedules 48 Table of Contents FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. We do not undertake to update forward-looking statements to reflect the impact of circumstances or events that arise after the dates they are made. You should, however, consult further disclosures we make in this Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: · our ability to efficiently manage and repay our debt obligations; · our inability to raise additional financing for working capital; · our ability to generate sufficient revenue in our targeted markets to support operations; · significant dilution resulting from our financing activities; · actions and initiatives taken by both current and potential competitors; · supply chain disruptions for components used in our product; · manufacturers inability to deliver components or products on time; · our ability to diversify our operations; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; · adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; · deterioration in general or global economic, market and political conditions; · inability to efficiently manage our operations; · inability to achieve future operating results; · the unavailability of funds for capital expenditures; · our ability to recruit and hire key employees; · the inability of management to effectively implement our strategies and business plans; and · the other risks and uncertainties detailed in this report. Readers of this report should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this report. Before you invest in our common stock, you should be aware that the occurrence of the events described in the section entitled “Risk Factors” and elsewhere in this report could negatively affect our business, operating results, financial condition and stock price. Except as required by law, we undertake no obligation to update or revise publicly any of the forward-looking statements after the date of this report to conform our statements to actual results or changed expectations. In this form 10-K references to “Guardian 8”, “G8”, “the Company”, “we,” “us,” “our” and similar terms refer to Guardian 8 Holdings and its wholly owned operating subsidiary, Guardian 8 Corporation. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC.You can read these SEC filings and reports over the Internet at the SEC’s website at www.sec.gov or on our website at www.guardian8.com.You can also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, NE, Washington, DC 20549 on official business days between the hours of 10:00 am and 3:00 pm.Please call the SEC at (800) SEC-0330 for further information on the operations of the public reference facilities. We will provide a copy of our annual report to security holders, including audited financial statements, at no charge upon receipt to of a written request to us at Guardian 8 Holdings, 7432 E. Tierra Buena Lane, Suite 102, Scottsdale, Arizona85260. Table of Contents PART I Item 1. Business. Overview In November 2010, following a reverse merger by and among us, G8 Acquisition Subsidiary, Inc. (our wholly-owned subsidiary) and Guardian 8 Corporation, a Nevada corporation, we changed the focus of our business plan. Prior to the reverse merger with Guardian 8 Corporation in November of 2010, we operated under the name Global Risk and focused on the provision of investigative, technical IT, background, document verification, and data banks of security information and entered into the personal defense industry. This business plan was ultimately abandoned following its unsuccessful implementation. Following the merger, we assumed the business plan of Guardian 8 Corporation and entered into the personal defense industry. Concurrent with the effectiveness of the merger, we changed our name to “Guardian 8 Holdings” The result of the merger was that the former stockholders of Guardian 8 Corporation controlled approximately 95% of our outstanding shares of common stock. In addition, Guardian 8 Corporation was deemed to be the acquiring company for financial reporting purposes and the merger was accounted for as a reverse merger. All of our principal operations are conducted through Guardian 8 Corporation as our wholly owned subsidiary. Guardian 8 Corporation was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation. In August 2009, we changed our name to Guardian 8 Corporation. Recent Developments In March of 2012 we introduced the Pro V2 enhanced non-lethal (ENL) professional security device. This model was developed in response to professional security guards seeking a robust design as well as highly functional tool for their duty belt. The Pro V2 will also be available to security conscious industries where staff safety is an ongoing priority. From our initial market introduction in 2012 through the first three quarters of 2013, we focused on four main initiatives: · raising capital to expand operations; · transitioning from early prototype development into full scale manufacturing operations with our contract manufacturer; · building our infrastructure to support product rollout; and · developing our sales pipeline and distribution channel. Production operations are outsourced to a Taiwan based entity that has established a successful reputation in the manufacture of mobile and electronic devices.During 2013, this organization, assisted by our engineers and executives, transitioned the Pro V2 production of test and evaluation units to low rate initial production (LRIP) runs.This enabled us to generate our first revenue through the sale of product and build inventory for anticipated 2014 sales.As a result of achieving some initial sales, which we believe will continue to grow in the future periods, we transitioned from being a development stage entity to an operational entity for purposes of financial reporting.In total, we recognized $71,825 in revenue for the fiscal year ended December 31, 2014. During 2013 we also made significant investments in personnel and systems that will continue as sales expand.Specifically, we hired a Vice President of Customer Service, a sales team, administrative support, as well as contracted training staff to support product roll out.We continued making additional strategic hires in 2014 to support our efforts.These included additional sales personnel, a Vice President of Sales with experience in the Company’s targeted markets, and a Vice President of Finance who will transition into the full time role of Chief Financial Officer in 2015.We also expanded our Board adding Mr. Paul Hughes, the Company’s Chief Operating officer, and Mr. William Clough in April of 2014. On January 17, 2014, we entered into a revolving line of credit agreement with Cornerstone Bank, N.A.The agreement provided for an aggregate of up to $700,000 at any time outstanding pursuant to a revolving line of credit and matured on January 16, 2015.The agreement was secured by inventory, work in process, accounts receivable and was personally guaranteed by our Chief Executive Officer/President.The note carried an interest rate of 6% per annum, with monthly interest payments.In June, 2014 this note was paid in full through the use of proceeds generated through the sale of convertible senior secured debentures. During the first six months of 2014, the Company received six notes payable from related parties in the amount of $590,000, and one note payable from an unrelated party in the amount of $25,000.All of the notes were unsecured, bearing interest at 12% per annum, and were due on July 15, 2014.These notes also included a three-year warrant for each $1.00 of principal included in the note.All of the notes and related accrued interest had been paid in full as of June 30, 2014 through the use of proceeds generated through the sale of convertible senior secured debentures.(Please refer to Part II, Note 6 for further detail). 2 Table of Contents In June of 2014, the Company issued $7.0 million of convertible senior secured debentures.The debentures are due on November 30, 2015, bear interest at a rate of 8%, and include one five-year warrant, with a strike price of $0.60 per share for each dollar issued.As part of issuing these debentures, the Company incurred loan costs of $809,939 and $1,872,207discount on the notes.These loan costs and discount are being amortized over an 18-month period ending November 30, 2015.The funds raised in this offering were allocated and deployed as follows: Use of Funds Amount Cost of Financing (Commissions, fees, legal) $ Repayment of Cornerstone Line of Credit – Inventory Financing Payment of Current Liabilities, including outstanding notes payable Working Capital for Operations & New Product Development $ Total $ As outlined by the terms of the debentures, the Company filed a “resale” registration statement with the Securities and Exchange Commission covering all shares of common stock underlying the debentures and Class C warrants.The registration statement was declared effective on October 29, 2014.Under this registration statement, 28,411,623 warrants, 14,000,000 shares of common stock underlying conversion of the debentures, and 32,091,611 shares of common stock issued and outstanding were registered for sale. On November 25, 2014, we issued a press release disclosing the engagement of ADS Tactical as a Government Sales Distributor. A copy of the press release is attached hereto as Exhibit 99.23. In 2014, the Company also relocated its corporate offices to a new location which provided warehouse and distribution space for its newly acquired inventory.The lease is for forty months, commencing July 1, 2014, and requires monthly lease payments of $5,888. (See Note 12 for more details). In 2014, the Company also initiated its International Sales program, following the hire of a dedicated International Sales Director whose focused efforts center on Central and South America.Our CEO augments these efforts through his sales efforts in the Middle East, Mediterranean countries and Africa. On December 4, 2014, we issued a press release disclosing the lessons from Ferguson and the Security Industries movement towards camera technologies. A copy of the press release is attached hereto as Exhibit 99.24. During the year ended December 31, 2014, the Company issued 534,234 shares of its common stock, with an aggregate value of $256,270 for compensation.The Company also issued 1,126,960 shares of its common stock with an aggregate value of $534,554 for services.The Company also issued 395,000 shares valued at $187,792 for director fees. Subsequent Events to the Year Ended December 31, 2014 On January 13, 2015, we issued a press release disclosing we have over 100 pilot accounts using the Pro V2 device. A copy of the press release is attached hereto as Exhibit 99.25. Subsequent to year end through March 10, 2015, we sold $548,400 in a private placement of units at $0.50 per unit. Each unit consists of one share of common stock and one five year warrant to purchase one share of common stock for $0.50 per share. As a result of the $0.50 unit offering, we were required to adjust the exercise price on all of our Class A, B and C warrants (18,532,500 warrants in the aggregate) down to $0.50. On February 4, 2015, we issued a press release disclosing that a Texas hospital has agreed to deploy the Pro V2 device. A copy of the press release is attached hereto as Exhibit 99.26. On February 18, 2015, we issued a press release announcing we have distributors in Ecuador, Uruguay and Panama. A copy of the press release is attached hereto as Exhibit 99.27. Effective March 1, 2015, we deferred payment of $288,384 in accrued interest due under the debentures until May 1, 2015. If we do not raise sufficient equity or debt capital before May 1, 2015 we will default in payment of the accrued interest and thereby be in default of the debentures, which are secured by 100% of our assets. We are currently in the process of requesting an amendment to the debentures to allow for us to sell up to $5,000,000 in additional debentures and to reduce the conversion and warrant exercise prices down to $0.25. On March 6, 2015, we issued a press release disclosing exploring sales opportunities in India. A copy of the press release is attached hereto as Exhibit 99.28. On March 13, 2015, we authorized the issuance of 220,826 shares of restricted common stock for interest due under the debentures as of March 1, 2015. 3 Table of Contents Primary Business Strategy Guardian 8 develops and distributes a proprietary new class of enhanced non-lethal weapons to the professional security market.This product was designed by the Company in response to demands from professional security guards seeking a more robust product as well as highly functional tool for their duty belt. Early adoption of our product is predicated on the delivery of Instructor Courses to our prospective customers, which in turn enables each customer account to train potentially hundreds of their own “User” base.These “train the trainer” courses instruct on product capabilities, features, digital evidence handling, and risk mitigation; all of which combine to reduce liability.Guardian 8 delivered twenty-six instructor courses in 2014 resulting in 160 Certified Instructors teaching the merits of our products across the United States. The Company went through several years of development with our targeted industry to ensure that the compliment of features included in our product, the Pro V2, would address the needs of the user.This included several revisions of the platform before our final product was introduced in the second quarter of 2013. During the third quarter of 2013, the Company received its first production units, and began shipping product for both evaluation by potential customers, and actual orders where revenue was recognizable for the period.The Company also developed its user-training program, to include certification of individuals who passed the combination of classroom and tactical training exercises.The first training classes were held in the third and fourth quarter of 2013, resulting in more than 52 certified instructors being readied for field deployment. During 2014, the Company continued to add strategic hires to promote and sell products within its targeted markets of private security, hospitals, local governments, K-12 schools and international customers.This included personnel in Sales and Technical Services. The Guardian 8 Pro V2 Device The need for personal security is escalating due to heightened violence threatening our communities.As a result, a growing number of products are appearing in the market place. Such devices range from weapons designed to inflict harm on an attacker to alarms designed to call attention to the situation at hand so as to dissuade an attacker from further aggression.In addition, we are seeing growing interest in personal audio and video recording devices. Although such devices are assumed to be effective, we believe it is desirable to have a device that presents a plurality of security functions allowing the user to defend against dangerous situations and communicate and record the impending situation through the deployment of one device. In response to this perceived need, we have developed a new class of hand held security devices, the ENL which presents a multi-layered set of security features including pepper spray, images, recording, and audio alarms and communication with 9-1-1 or other preselected numbers. Such functions may either be initiated by the user or automatically activated during physical confrontations. The commercial model released in 2013 resembles an intuitive pistol configuration enabling the user to better manipulate the device and control the available functions, as well as reduce the training requirements. The G8 Pro V2, and enhanced non-lethal (ENL) device is a product that combines a multitude of non-lethal technologies designed to help protect individuals from aggressors and assailants, while notifying law enforcement authorities and other stakeholders of the situation. The device is a small, hand-held unit that integrates a collection of non-lethal technologies including a: laser spotter, LED strobe light, alerting siren, camera, microphone, and O.C. pepper stream to give the user a single solution for effectively defending against aggressive subjects. Additional significant objectives of the device are: · to provide countermeasures that can momentarily incapacitate attackers and provide pain compliance; · to activate audio and/or visual alarms so as to call attention to the altercation and/or frighten the attacker; · to provide a laser pointing device that enables the user to accurately direct pepper-spray upon the attacker with a tracer substance to assist in subsequent identifications, as well as display a product warning prior to engagement; · to provide a device that links with a cell phone using Bluetooth technology so as to automatically alert 9-1-1 and/or document audio messages, and audio and image recordings of the altercation; · to provide a security device that transmits and/or documents the audio or visual recordings; and · to provide a security device that provides a direct 2-way voice communication link with 9-1-1 or other preselected numbers 4 Table of Contents Our product has received industry endorsement, including receiving the “Security’s Best” Award, from ASIS for the first generation of our device, placing us among just ten companies to earn this coveted designation at the 2nternational professional security conference. Device Warranty We offer a three-month limited warranty on our device. If the device fails to operate properly for any reason during the warranty period, we will replace the device. We also offer an additional one-year warranty for a fee.The revenue derived from the one-year-warranties are deferred at the time of sale, and amortized monthly over the length of the warranty term.Devices returned during their warranty period will be replaced at no charge, if the return is the result of a manufacturing defect.If the unit is no longer working as a result of damage to the device, we will charge a discounted replacement price depending on when the product was placed in service or for a flat replacement fee.Our warranty fees are intended to cover the handling and repair costs and include a profit.To account for warranty related expenses, we established appropriate reserves.In addition, our contract manufacturer provides the Company with an overallotment of product to help offset any costs associated with manufacturing defects. We believe these reserves are adequate, and that our policy will be attractive to our customers. In particular, it avoids disputes regarding the source or cause of any defect. Extended warranties that provide additional coverage beyond the limited warranty, ranging from one to four years may be offered for specified fees in the future depending upon customer demand. Sales and Marketing U.S. Private Security Services Market According to the U.S. Department of Labor, over 3.2 million Americans worked in the protective services industry as of May 2011.This was nearly four times the number of sworn police officers & investigators who worked in professional law enforcement at that time, and were supported by the lethal/less-lethal weapons manufacturers. The Justice Policy Institute (JPI) estimates that the U.S. spends more than $100 Billion annually on professional law enforcement, before the inclusion of expenditures on private security personnel. In 2007, approximately 77% of police spending was by local governments whose budgets and resources have been strained in recent years. Professional Security Guarding Market The Protective Services Industry includes individuals employed in prisons and correctional facilities (public & private), gaming surveillance officers, transit and railroad police, recreational protective service workers including fish and game wardens, along with over 1 million professional private security guarding officers. Professional security guards are employed by a combination of contract security guarding companies and the private security departments of global corporations, organizations and institutions. According to the American Society of Industrial Security (ASIS), 34.5% of companies outsource their security guarding requirements with contract security guard companies. An additional 56.5% of the market is represented by “in-house” corporate or organizational security personnel, indicating that direct corporate security customers could provide an extremely attractive customer opportunity in the U.S. The U.S. Department of Labor further predicts that the Professional Security Guarding market will demand more than 200,000 additional workers, growing by nearly 20% from 2010-2020, and representing 55% of projected total job creation within the Protective Services Industry. According to Robert H. Perry and Associates Incorporated, in 2013 the top 4 security guarding companies controlled 47% of the U.S. contract security market.While this is indicative of a highly fragmented market, recent estimates of the largest 50 contract security companies reflect combined annual U.S. revenues of ~$10 billion and combined security officer personnel of nearly 350,000, indicating that a substantial market opportunity exists within a relatively concentrated target customer market. Guardian 8 has established contacts with many of the largest security guarding companies which entail collaborative design, development and documentation efforts to ensure that the final product meets existing customer requirements for functionality and security.As a result, Guardian 8 has not only identified these contract security providers as ideal launch customers, but has also made significant progress in establishing the value and significance of the G8 Pro V2 within this segment. 5 Table of Contents In addition to their US presence, many of these companies employ tens of thousands more security guards internationally and consequently represent direct channels to a global professional user base in nearly every major market in the world. As specific examples, G4S (Wackenhut) reports that they employ 125,000 security guards in the country of India alone, and Inter-Con Security employs over 25,000 security guards worldwide. Total U.S. estimates of the number of contract security companies range from conservative figures of 8,000 in the U.S. to as many as 14,000 according to Robert H. Perry & Associates, pointing to an extremely large number of firms with fewer than 10 officers each. According to 2009 Dun & Bradstreet research, contract security firms with 100 or more employees represented 69.0% of the industry employee base, while 70.8% of contract security firms had fewer than 10 employees. While these firms may be more challenging to address with a direct internal sales & marketing approach, Guardian 8 has made preparations through a well-conceived online marketing and inbound sales system to capture smaller order lots and effectively train, service and support smaller organizations. Global Private Security Services Market The global security services market as estimated by The Freedonia Group was projected to grow 7.4% annually and reach $214 Billion by the end of 2014.In addition, it is estimated that professional security officers outnumber law enforcement by a 10 to 1 ratio internationally. Guardian 8 has already received interest from dealers representing 18 foreign countries, with most prepared to purchase the product immediately for distribution abroad.International interest includes indications of interest from Security Companies, Distributors and Executive Protection providers. Among these contacts are representatives from countries representing a remarkable degree of international reach for a development stage company and a promising market channel for reaching millions of professionals, and potentially tens of millions of consumers. Based upon available market and industry data, estimates developed in November 2014.The Freedonia Group estimate the aggregate revenue of U.S. and International guard and guard patrol services to be approximately $191 billion. A significant contributor to the magnitude of this opportunity is the diversity and size of established market applications.Guardian 8’s innovative device appeals to security professionals across a broad range of industries, both domestically and internationally, and holds promise as a unique and effective personal defense device for consumers. It is important to note that although the international market offers significant revenue potential, the sales cycle into foreign countries is significantly longer than US sales due to the time required to obtain import and distribution approvals. Retail Market Violent crime in the U.S. was in decline from 2001 through 2010 but has escalated in recent years. As a result, a sizable number of women in the United States will fall victim to a violent crime at some point in their lives. According to the Federal Bureau of Investigation, aggravated assault accounted for 62.5% of the 1.3 million violent crimes committed in the U.S. in 2010. The reality of these statistics has created a sizable self-defense products and services market. Consumers have a bevy of options to protect themselves, including self-defense classes, alarms, lethal and nonlethal weapons, even cell phones. None of these options is perfect; most offer a singular means of defense that may or may not be appropriate, depending on the situation. A device that incorporates features to de-escalate a dangerous situation while also providing an effective means of defense would likely ease a clouded decision-making process. One of the directives of the Law Enforcement Alliance of America (LEAA)—the nation’s largest nonprofit, nonpartisan coalition of law enforcement professionals—is to educate the public about the best ways to avoid violent crime. Rather than offer blanket advice to either resist or comply, LEAA advises those faced with a violent attack to analyze their options to the extent possible and then make a decision and act swiftly. The options include running away, calling for help (either other people nearby or 9-1-1 via cell phone), or fighting back. The LEAA adds this sobering reminder, “No matter what course of action you choose, if you are attacked by a violent criminal, there is always a chance you may be hurt or killed.” Unfortunately, whatever choice the victim makes—grabbing a cell phone, alarm or pepper spray—it could be the wrong choice. There are no easy answers when facing a potentially violent assault. A clear improvement, in our view, would be the ability to alarm others, notify 9-1-1, and discourage further aggression in a single device. Further, the ability to use a weapon at a distance significantly reduces risk to the victim. 6 Table of Contents We plan to approach the market by expanding our presence in private security settings, establishing credibility and trust with our user base; and, by working with consumer advocacy groups to design and market a product that will appeal to the retail sector and to those individuals seeking a less lethal option for personal defense. United States Distribution Initially we intend to focus on the professional and consumer defense market as our primary targets. We are evaluating a number of go to market strategies for the product including security firms, direct sales, distributors, etc.Our intent is to create enough interest by Corporate Clients to pull the demand for ENL through security firms creating competition among security firms for ENL business. We intend to implement a variety of marketing initiatives to support sales of our device. We may produce an infomercial, if we maintain sufficient funds, which will air initially in selected markets and if successful will target a nationwide campaign. International Distribution We intend to market and distribute our device in foreign markets through a network of distributors. For geographical and cultural reasons, it is anticipated that our distributors, when established, will usually have a territory defined by their country’s borders. These distributors will market our device where allowed by law. For foreign sales we may utilize established distributors within the region. As of December 31, 2014, we had six international distributors engaged, of which two had received initial product orders and were working on required import and distribution strategies. Manufacturing We intend to outsource all of our component manufacturing and assembly at least for the foreseeable future. We currently are utilizing a reputable company based in Taiwan to manufacture our initial device; and we do not foresee any issues with locating additional manufacturers of our device if and when the time arises. Competition Our device is anticipated to compete with other defense devices such as electronic control devices, batons, clubs, and other non-lethal chemical sprays; such as those sold by companies as TASER® International, Armor Holdings, Inc., TigerLight, PepperBall Technologies, Kimber, Ruger and FN Herstal. The primary competitive factors in the private citizen market include a device’s cost, perceived liability, optionality, effectiveness, safety and ease of use. Regulation United States Regulation Our device will be subject to regulations; although we do not believe our device is considered to be a “firearm” by the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives. Therefore, no Federal firearms-related regulations will apply to the sale and distribution of our device within the United States. We are also subject to environmental laws and regulations, including restrictions on the presence of certain substances in electronic products. Reference is made to Risk Factors, under the heading “Environmental laws and regulations subject us to a number of risks and could result in significant liabilities and costs”. Pepper Spray Regulations One important issue for us is the way our device will be categorized by various government agencies. How the U.S. government categorizes the device could limit where our device can be exported. Domestically, we will have to cope with regulations that pertain to the use of pepper spray devices at the state level. While the laser-targeting functionality of our device may be restricted by government export laws for a limited number of countries, pepper spray is the only component of the device that can truly be considered a weapon. Pepper spray causes temporary blindness, pain, breathing problems and panic. When used excessively on someone with a pre-existing medical condition, it can, in rare cases, even result in death. As such, the self-defense product is restricted in some states and countries. The size of the pepper spray canister and the percentage of capsaicin are regulated by some states. 7 Table of Contents By comparison, many states ban electronic control devices (“ECDs”) from schools and courts, and some have additional restrictions such as limiting their use to homes and businesses or, as with handguns, requiring a concealed weapons permits to carry them in public. At the time of this report, seven states prohibit the use of ECDs by the general public. Unlike ECDs, pepper spray is regulated in only five states and the District of Columbia. These limited regulations restrict retailers by requiring a firearms identification card, in some cases, and by limiting the size of the canister and strength of the spray. The pepper spray regulatory environment is not anticipated to limit our efforts to market our device to the security guard market and should be only a slight headwind in the consumer market in the six states that regulate the product.For those states, we are evaluating other spray options that will conform to established restrictions and enable both consumers and security personnel to deploy our products. United States Export Regulation Our product was classified EAR99, relatively unrestricted by the Department of Commerce (DOC). Accordingly, the export of our device will be regulated under export administration regulations and subject to export bans established by DOC to a limited set of restricted countries. We will be required to obtain export licenses from the DOC for all shipments to foreign countries other than Canada. The need to obtain these licenses may cause a delay in our shipments if we develop an international sales program. Foreign Regulation The U.S. Department of Defense, through its International Traffic in Arms regulation (ITAR), controls the exportation of defense products—the types of products exported and the countries to which they are exported. Pepper spray devices are exempt from this regulation, and our EAR99 classification affirms this view. Additionally, the Department of Commerce will require an export license for each country into which our device is sold and will most likely limit us from selling into the eight or so international markets for which our government has expressed human rights concerns. We expect, through distributors, to deal with specific regulatory issues on a country-by-country basis, which will likely lengthen the sales cycle for international sales. Foreign regulations, which may affect our device, are numerous and often unclear. We intend to engage distributors who are familiar with the applicable import regulations in each foreign market we enter, if any. Restrictions may prohibit certain sales of our products in a number of countries. We intend to rely on the distributors to inform us of those countries where our device is prohibited or restricted. Intellectual Property We intend to protect our intellectual property with U.S. patents and trademarks.As of December 31, 2014, we have received two US patents for design of the Pro V2 and the initial product.The Pro V2 also has a design patent internationally via OHIM filing.In addition to design patents, we have also had one US utility patent issued for the integration of our message playback via Bluetooth connectivity.And, we have one additional US mechanical utility patent under review. As of December 31, 2014, our trademark filing for the G8 logo was approved and issued. We intend to continuously assess whether and where to seek formal protection for particular innovations and technologies based on such factors as: the commercial significance of our operations and our competitors’ operations in particular countries and regions; our strategic technology or product directions in different countries; and the degree to which intellectual property laws exist and are meaningfully enforced in different jurisdictions. Confidentiality agreements are used with employees, consultants and key suppliers to help ensure the confidentiality of our trade secrets. Research and Development Since our inception, we have expensed approximately $2.1 million on research and development. Our investment in research and development staff and equipment is anticipated to increase as our device gains market acceptance and we move into design and development of additional versions of our device or other products. During 2014, we expended $314,000 in the evaluation of a new consumer product.To better understand the market, and the consumer demand for less lethal options, we contracted with a design firm, experienced with consumer marketing to perform focus groups to introduce consumers to various feature sets and product designs for input.Our engineers and management team are evaluating this feedback, and upon generating adequate capital, will proceed with the development of a consumer model for sale in 2016.We expect the return on this investment to be realized over the long term, although new systems and technologies may have a more immediate impact on our business. 8 Table of Contents Employees We currently have seventeen full-time employees which includes, our CEO/president, C. Stephen Cochennet, Paul Hughes, Chief Operating Officer, as well as vice presidents of Customer Service, Sales, Finance and Engineering.In addition, we employ a senior marketing manager, administrative technical sales and engineering support personnel, and six full time sales people. We also engaged an interim CFO, Kathleen Hanrahan, on a part-time consulting basis. We also utilize the services of additional contract personnel as needed which include engineers and other technical professionals. We are currently managed by C. Stephen Cochennet, and Paul Hughes with the assistance of our other key executives and board of directors.We have entered into employment agreements with Mr. Cochennet, Mr. Hughes and the five other key employees of Guardian 8 Corporation. We plan to continue to use consultants, legal and patent attorneys, design and mechanical engineers, engineers and accountants as necessary. We may hire marketing employees based on the projected size of the market and the compensation necessary to retain qualified sales employees. A portion of any employee compensation likely would include direct stock grants, or the right to acquire stock in the company, which would dilute the ownership interest of holders of existing shares of our common stock. Item 1A. Risk Factors. In the course of conducting our business operations, we are exposed to a variety of risks that are inherent to our industry. The following discusses some of the key inherent risk factors that could affect our business and operations, as well as other risk factors that are particularly relevant to us in the current period of significant economic and market disruption. Other factors besides those discussed below or elsewhere in this report also could adversely affect our business and operations, and these risk factors should not be considered a complete list of potential risks that may affect us. Risks Related to Our Business Substantial doubt exists about our ability to continue our business as a going concern. Our financial statements have been prepared assuming we will continue as a going concern.We had minimal revenue and insufficient working capital as of December 31, 2014.As a result of our losses and ongoing need for financing, the report from our independent registered public accounting firm on our financial statements for the years ended December 31, 2014 and 2013 contained a paragraph indicating substantial doubt about our ability to continue as a going concern.If we do not raise sufficient debt or equity capital, we may be forced to curtail our operations and may be unable to respond to competitive pressures and/or perceived opportunities.These conditions create uncertainty as to our ability to continue as a going concern, and our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our indebtedness could adversely affect our business and limit our ability to plan for or respond to changes in our business, and we may be unable to generate sufficient cash flow to satisfy significant debt service obligations. As of December 31, 2014, our consolidated indebtedness was $6.3 million, with approximately $261,000 due to related parties. In addition, we have significant interest payments due under the Debentures commencing on March 1, 2015. We are prohibited under the terms of our senior debentures from incurring additional debt without the consent of the debenture holders, which forces us to finance our working capital needs with equity based securities. Our indebtedness could have important consequences, including the following: • increasing our vulnerability to general adverse economic and industry conditions; • reducing the availability of our cash flow for other purposes; • limiting our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate, which would place us at a competitive disadvantage compared to our competitors that may have less debt; • limiting, by the financial and other restrictive covenants in our debt agreements, our ability to borrow additional funds;and • having a material adverse effect on our business if we fail to comply with the covenants in our debt agreements, because such failure could result in an event of default that, if not cured or waived, could result in all or a substantial amount of our indebtedness becoming immediately due and payable. 9 Table of Contents Our ability to repay our significant indebtedness will depend on our ability to generate cash, whether through cash from operations or cash raised through the issuance of additional equity based securities. To a certain extent, our ability to generate cash is subject to general economic, financial, competitive, legislative, regulatory, and other factors that are beyond our control. If our business does not generate sufficient cash flow from operations or if future equity financings are not available to us in amounts sufficient to enable us to fund our liquidity needs, our financial condition and operating results may be adversely affected. If we cannot make scheduled principal and interest payments on our debt obligations in the future, we may need to refinance all or a portion of our indebtedness on or before maturity, sell assets, delay capital expenditures, cease operations or seek additional equity. We recently transitioned from a development stage company to an operating entity; however, we have a minimal operating history and have continued to generate substantial losses from operations, which raises substantial doubt as to our ability to successfully develop profitable business operations. We have a limited operating history.Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered in developing and marketing a new personal defense product. As a result of our recent product development we are just beginning to generate revenues from operations and have been focused on sales process improvements, organizational issues, market analysis, product development, building relationships and fund raising activities. There is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably.Our future operating results will depend on many factors, including: ·our ability to raise adequate working capital; ·success of our product development efforts; ·success of our marketing and sales efforts; ·the level of our competition; ·demand for the product at a profitable price; ·the ability of our contract manufacturer to maintain adequate levels of inventory and finished product; ·our ability to attract and maintain key management and employees; and ·our ability to effectively demonstrate our ability to develop, produce and market our products. To achieve profitable operations, we must, alone or with others, successfully execute on the factors stated above, along with continually developing ways to enhance and efficiently manage our operations. Despite our best efforts we may not be successful in our development and marketing efforts or obtain required regulatory approvals. There is a possibility that our business plan will not be favorably received by investors, or that we may not be able to perfect our plan of operation to be commercially viable. We will need additional capital in the future to finance our planned growth, which we may not be able to raise or it may only be available on terms unfavorable to us or our stockholders, which may result in our inability to fund our working capital requirements and harm our operational results. We have and expect to continue to have substantial working capital needs. Our cash on hand, together with cash generated from product sales, cash equivalents and short-term investments will not meet our working capital and capital expenditure requirements for the next twelve months. In fact, we will be required to raise additional funds in the second quarter of 2015 or we will need to cease operations until such time as we can raise substantial funds to meet our working capital needs. In addition, we will need to raise additional funds to fund our operations and implement our growth strategy, or to respond to competitive pressures and/or perceived opportunities, such as investment, acquisition, marketing and development activities. If we experience operating difficulties or other factors, many of which may be beyond our control, cause our revenues or cash flows from operations, if any, to decrease, we may be limited in our ability to spend the capital necessary to complete our development, marketing and growth programs. We require additional financing, in addition to anticipated cash generated from our operations, to fund our working capital requirements.Additional financing might not be available on terms favorable to us, or at all. If adequate funds were not available or were not available on acceptable terms, our ability to fund our operations, take advantage of unanticipated opportunities, develop or enhance our business or otherwise respond to competitive pressures would be significantly limited. In such a capital restricted situation, we may curtail our marketing, development, and operational activities or be forced to sell some of our assets on an untimely or unfavorable basis. We substantially depend on sales of our Pro V2 device, and if this device does not gain industry acceptance, our growth prospects will be diminished. For the year ended December 31, 2014, we derived our minimal revenues from the Pro V2 device, and expect to depend on increased sales of this product to fund future operations. If the professional security industry does not accept our device, it would significantly harm our growth prospects, operating results and financial condition. 10 Table of Contents We are highly dependent on our officers and directors. The loss of any of them, whose knowledge, leadership and technical expertise upon which we rely, could harm our ability to execute our business plan. Our success depends heavily upon the continued contributions of our current officers and directors, whose knowledge, leadership and technical expertise may be difficult to replace at this stage in our business development, and on our ability to retain and attract experienced experts, and other technical and professional staff.We have entered into employment agreements with Paul Hughes, C. Stephen Cochennet, and the other full-time executive employees of Guardian 8 Corporation, but do not maintain key person insurance on any of them. If we were to lose the services of our officers or directors, our ability to execute our business plan would be harmed and we may be forced to cease operations until such time as we could hire suitable replacements. At this stage of our business operations, even with our good faith efforts, potential investors have a high probability of losing their entire investment. Because the nature of our business is expected to change as a result of shifts in the self-defense and personal protection industry, competition, and the development of new and improved technology, management forecasts are not necessarily indicative of future operations and should not be relied upon as an indication of future performance. Further, we have raised substantial debt and equity to fund our business operations, which to date have generated insufficient revenue to support our working capital needs. While Management believes its estimates of projected occurrences and events are within the timetable of its business plan, our actual results may differ substantially from those that are currently anticipated. If our revenues do not increase to a level to support our working capital needs we will be forced to seek equity capital to fund our operations and repay our substantial debt balances, which may not be available to us at all or on acceptable terms. We may face personal injury and other liability claims that harm our reputation and adversely affect our sales and financial condition. We expect our device to be used in confrontations that may result in bodily injury to those involved. A person injured in a confrontation or otherwise in connection with the use of our device may bring legal action against us to recover damages on the basis of theories including personal injury, negligent design, defective product or inadequate warning. We may also be subject to lawsuits involving allegations of misuse of our products. If successful, personal injury, misuse and other claims could have a material adverse effect on our operating results and financial condition and could result in negative publicity about our device. Although we intend to carry product liability insurance, even if completely unfounded, we may still incur large legal expenses if we choose to self-insure and defend lawsuits and significant litigation this could also result in a diversion of management’s attention and resources, negative publicity and a potential award of monetary damages in excess of our insurance coverage. The outcome of any litigation is inherently uncertain and there can be no assurance that any future litigation will not have a material adverse effect on our revenues, our financial condition or financial results. To the extent demand for our device increases, our future success will be dependent upon our ability to establish manufacturing production capacity which will be accomplished by the implementation of customized manufacturing automation equipment. To the extent demand for our device increases significantly in future periods, one of our key challenges will be to ramp our production capacity to meet sales demand, while maintaining product quality. Our primary strategies to accomplish this include locating larger outsourced assembly facilities. Our inability to meet any future increase in sales demand or effectively manage our expansion could have a material adverse effect on our revenues, financial results and financial condition. If we are unable to design, introduce and sell new products or new product features successfully, our business and financial results could be adversely affected. Our future success may depend on our ability to develop new products or new product features that achieve market acceptance in a timely and cost-effective manner. The development of new products and new product features is complex, time consuming and expensive, and we may experience delays in completing the development and introduction of new products. We cannot provide any assurance that products that we may develop in the future will achieve market acceptance. If we fail to develop new products or new product features on a timely basis that achieve market acceptance, our business, financial results and competitive position could be adversely affected. 11 Table of Contents Most of our end-user customers are subject to budgetary and political constraints that may delay or prevent sales. Some of our end-user customers are targeted to be government agencies or large corporations. These agencies/corporations often do not set their own budgets and therefore, have limited control over the amount of money they can spend. In addition, these agencies experience political pressure that may dictate the manner in which they spend money. As a result, even if an agency/corporation wants to acquire our products, it may be unable to purchase them due to budgetary or political constraints, particularly in challenging economic environments. Currently, many governmental agencies are continuing to experience severe budgetary constraints. There can be no assurance that the economic and budgeting issues will not worsen and adversely impact sales of our products. Some orders may also be canceled or substantially delayed due to budgetary, political or other scheduling delays which frequently occur in connection with the acquisition of products by such agencies and such cancellations may accelerate or be more severe than we anticipated as a result of the current economic environment. We expend significant resources in anticipation of a sale due to our lengthy sales cycle and may receive no revenue in return. Generally, private security companies and other agencies/corporations consider a wide range of issues before committing to purchase our products, including product benefits, training costs, the cost to use our products in addition to, or in place of, other products, budget constraints and product reliability, safety and efficacy. The length of our sales cycle may range from a few weeks to as long as several years. Adverse publicity surrounding our products or the safety of such products could lengthen our sales cycle with customers. We may incur substantial selling costs and expend significant effort in connection with the evaluation of our products by potential customers before they place an order. If these potential customers do not purchase our products, we will have expended significant resources and received no revenue in return. Government regulation of our device and future products may adversely affect sales. Federal regulation of sales in the United States: Our device is not considered a firearm regulated by the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives, but is a consumer product regulated by the U.S. Consumer Product Safety Commission. Although there are currently no federal laws restricting sales of our device in the United States, future federal regulation could adversely affect sales of our device and future products. Federal regulation of international sales: We have been advised that our device is classified by the U.S. Department of Commerce (DOC) under EAR99 for the purposes of exporting.This is a less regulated category, and does not require the Company to apply for an export license each time it ships to a new customer outside the U.S.However, dependent upon changes enforced in export regulations, in the future, we could be controlled, similar to other self-defense device manufacturers, as a “crime control” product by the U.S. Department of Commerce, or DOC, for export directly from the United States.Our inability to obtain DOC export licenses, if required, for sales of our device to international customers could significantly and adversely affect our business. State and local regulation: Our device may be controlled, restricted or its use prohibited by a number of state and local governments. Other jurisdictions may ban or restrict the sale of our device and our sales may be significantly affected by additional state, county and city governmental regulation. Foreign regulation: Certain foreign jurisdictions prohibit the sale of conducted energy devices, which may include a product such as our device, limiting some of our international sales opportunities. Environmental laws and regulations subject us to a number of risks and could result in significant liabilities and costs. We may be subject to various state, federal and international laws and regulations governing the environment, including restricting the presence of certain substances in electronic products and making producers of those products financially responsible for the collection, treatment, recycling and disposal of those products. Environmental legislation within the European Union (EU) may increase our cost of doing business internationally and impact our revenues from EU countries as we comply with and implement these requirements. The EU has published Directives on the restriction of certain hazardous substances in electronic and electrical equipment (the RoHS Directive) that became effective in July2006, and on electronic and electrical waste management (the WEEE Directive). The RoHS Directive restricts the use of a number of substances, including lead. The WEEE Directive directs members of the European Union to enact laws, regulations, and administrative provisions to ensure that producers of electric and electronic equipment are financially responsible for the collection, recycling, treatment and environmentally responsible disposal of certain products sold into the market after August15, 2005 and from products in use prior to that date that are being replaced. In addition, similar environmental legislation has been or may be enacted in other jurisdictions, including the U.S. (under federal and state laws) and other countries, the cumulative impact of which could be significant. 12 Table of Contents We intend to monitor the impact of specific registration and compliance activities required by the RoHS and WEEE Directives. We endeavor to comply with applicable environmental laws, yet compliance with such laws could increase our operations and product costs; increase the complexities of product design, procurement, and manufacturing; limit our ability to manage excess and obsolete non-compliant inventory; limit our sales activities; and impact our future financial results. Any violation of these laws can subject us to significant liability, including fines, penalties, and prohibiting sales of our products into one or more states or countries, and result in a material adverse effect on our financial condition. If we are unable to protect our intellectual property, we may lose a competitive advantage or incur substantial litigation costs to protect our rights. Our future success depends upon our proprietary technology. Our protective measures, including a patent and trade secret protection, may prove inadequate to protect our proprietary rights. The right to stop others from misusing our trademarks and service marks in commerce depends to some extent on our ability to show evidence of enforcement of our rights against such misuse in commerce. Our efforts to stop improper use, if insufficient, may lead to loss of trademark and service mark rights, brand loyalty and notoriety among our customers and prospective customers. The scope of any patent to which we have or may obtain rights may not prevent others from developing and selling competing products. The validity and breadth of claims covered in technology patents involve complex legal and factual questions, and the resolution of such claims may be highly uncertain, lengthy and expensive. In addition, our patents may be held invalid upon challenge, or others may claim rights in or ownership of our patent. We may be subject to intellectual property infringement claims, which could cause us to incur litigation costs and divert management attention from our business. Any intellectual property infringement claims against us, with or without merit, could be costly and time-consuming to defend and divert our management’s attention from our business. If our products were found to infringe a third party’s proprietary rights, we could be required to enter into costly royalty or licensing agreements in order to be able to sell our products. Royalty and licensing agreements, if required, may not be available on terms acceptable to us or at all. Our efforts to avoid the patent, trademark, and copyright rights of others may not provide notice to us of potential infringements in time to avoid investing in product development and promotion that must later be abandoned if suitable license terms cannot be reached. There is no guarantee that our use of conventional technology searching and brand clearance searching will identify all potential rights holders. Rights holders may demand payment for past infringements and/or force us to accept costly license terms or discontinue use of protected technology and/or works of authorship that may include for example photos, videos, and software. Defects in our products could reduce demand for our products and result in a loss of sales, delay in market acceptance and injury to our reputation. Complex components and assemblies used in our products may contain undetected defects that are subsequently discovered at any point in the life of the product. Defects in our products may result in a loss of sales, delay in market acceptance and injury to our reputation and increased warranty costs. To the extent demand for our products increase, our future success will be dependent upon our ability to ramp up manufacturing production capacity. We intend to continue marketing our new self-defense device products. To the extent demand for that product, or other products we may develop, increases significantly in future periods, one of our key challenges will be to ramp up production capacity to meet sales demand, while maintaining product quality. We plan to use a contract manufacturer for all of our products. Our inability to meet any future increase in sales demand, access capital for inventory, may hinder growth or increase dilution. Component shortages could result in our inability to produce volume to adequately meet customer demand. This could result in a loss of sales, delay in deliveries and injury to our reputation. Single source components used in the manufacture of our products may become unavailable or discontinued. Delays caused by industry allocations, or obsolescence may take weeks or months to resolve. In some cases, parts obsolescence may require a product re-design to ensure quality replacement components. These delays could cause significant delays in manufacturing and loss of sales, leading to adverse effects significantly impacting our financial condition or results of operations. 13 Table of Contents Our dependence on foreign suppliers for key components of our products could delay shipment of our finished products and reduce our sales. We anticipate depending on foreign suppliers for the delivery of certain components used in the assembly of our products. Due to changes imposed for imports of foreign products into the United States, as well as potential port closures and delays created by terrorist threats, public health issues or national disasters, we may be exposed to risk of delays caused by freight carriers or customs clearance issues for our imported parts. Delays caused by our inability to obtain components for assembly could have a material adverse effect on our revenues, profitability and financial condition. Our dependence on a foreign contract manufacturer could impact our product margins, and customer deliveries. We anticipate depending on a foreign contract manufacturer for the assembly of our finished products.If our volumes for product delivery do not meet their ongoing minimum requirements, we may receive significant price increases impacting our product margins, or be forced to identify another supplier whose pricing and terms may not be favorable to our operations.If we are required to find an alternate manufacturer, we could encounter product delivery issues while we transition to a new supplier. We may experience a decline in gross margins due to rising raw material and transportation costs associated with a future increase in petroleum based product prices. A significant number of our raw materials are comprised of petroleum based products, or incur some form of landed cost associated with transporting the raw materials or components to our facility. A significant rise in commodity prices could adversely impact our ability to sustain current gross margins, by increasing component pricing. We face risks associated with rapid technological change and new competing products. The technology associated with non-lethal devices is receiving significant attention and is rapidly evolving. While we anticipate having patent protection in key areas of our technology, it is possible that new non-lethal technology may result in competing products that operate outside our patent and could present significant competition for our products. We may acquire assets or other businesses in the future. We may consider acquisitions of assets or other business. Any acquisition involves a number of risks that could fail to meet our expectations and adversely affect our profitability. For example: · The acquired assets or business may not achieve expected results; · We may incur substantial, unanticipated costs, delays or other operational or financial problems when integrating the acquired assets; · We may not be able to retain key personnel of an acquired business; · Our management’s attention may be diverted; or · Our management may not be able to manage the acquired assets or combined entity effectively or to make acquisitions and grow our business internally at the same time. If these problems arise we may not realize the expected benefits of an acquisition. Risks Relating to Our Common Stock There is a limited trading market for our shares of common stock on the OTCQB.You may not be able to sell your shares of common stock if you need money. Our common stock is traded on the OTCQB, an inter-dealer automated quotation systems for equity securities.There has been limited trading activity in our common stock, and when it has traded, the price has fluctuated widely.We consider our common stock to be “thinly traded” and any last reported sale prices might not be a true market-based valuation of the common stock.Stockholders may experience difficulty selling their shares if they choose to do so because of the illiquid market and limited public float for our common stock. 14 Table of Contents We have registered a significant number of shares of common stock, which are currently issued and outstanding or which may be issued upon the conversion of our convertible senior secured debentures and upon exercise of outstanding warrants. In August of 2014 we filed a S-1 registration statement with the SEC to register 74,503,234 shares of common stock, which was declared effective in late October of 2014. The registration statement allows for the selling stockholders listed therein to sell their shares of common stock without restriction or any further holding period. With such a large amount of shares of common stock available for sale, the market price of our thinly traded common stock could be materially affected if large amounts of the registered shares are sold at once or in large quantities. Any substantial issuance of shares of common stock pursuant to our outstanding warrants or conversion of debentures could result in dilution to existing stockholders and could cause the market price of these securities to decline. As of December 31, 2014, we had warrants outstanding for the issuance of 21,611,623 shares of Common Stock at prices ranging from $0.25 to $0.75 per share and approximately $6.8 million in convertible debentures, which convert at $0.50 per share. Further, subsequent to year end, we commenced a unit financing at $0.50 per unit, which adjusted down the exercise price of 18,532,500 warrants to $0.50.Future material issuances of our securities may reduce earnings per share and dilute the percentage ownership of existing stockholders, which could harm the market price and value of our securities. In addition, future equity financings below the exercise price of a majority of our outstanding warrants will require a downward adjustment of such warrants to the level of the equity financing. Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act of 1934, as amended, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. FINRA sales practice requirements may limit a stockholder's ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Because we were formerly a voluntarily filer under federal securities laws and were a former “shell” company, our stockholders have limited ability to rely upon Rule 144 of the Act for the public sale of our securities. On February 7, 2013, we filed a Registration Statement on Form 8-A, as amended (the “Form 8-A”) to register our Common Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Before this filing we were a voluntarily reporter under the Act and before November 2010 were considered a “shell” company. Therefore, our stockholders have a limited ability to rely on Rule 144 of the Act for the public sale of our securities, which requires us to remain current in our public reports. Because of the limited ability to utilize Rule 144 for resale of our securities, stockholders may be required to hold our securities for longer than anticipated and the costs associated with Rule 144 may be higher than those of other companies. 15 Table of Contents Transfers of our securities may be restricted by virtue of state securities “blue sky” laws that prohibit trading absent compliance with individual state laws.These restrictions may make it difficult or impossible to sell shares in those states. Transfers of our common stock may be restricted under the securities or securities regulation laws promulgated by various states and foreign jurisdictions, commonly referred to as “blue sky” laws.Absent compliance with such individual state laws, our common stock may not be traded in such jurisdictions.Because the securities registered hereunder have not been registered for resale under the blue sky laws of any state, the holders of such shares and persons who desire to purchase them should be aware that there may be significant state blue sky law restrictions upon the ability of investors to sell the securities and of purchasers to purchase the securities.These restrictions may prohibit the secondary trading of our common stock.Investors should consider the secondary market for our securities to be a limited one. Our officers and directors collectively own a substantial portion of our outstanding common stock, and as long as they do, they may be able to control the outcome of stockholder voting. Our officers and directors are collectively the beneficial owners of approximately 39% of the outstanding shares of our common stock.As long as our officers and directors collectively own a significant percentage of our common stock, our other stockholders may generally be unable to affect or change the management or the direction of our company without the support of our officers and directors.As a result, some investors may be unwilling to purchase our common stock.If the demand for our common stock is reduced because our officers and directors have significant influence over our company, the price of our common stock could be materially depressed.The officers and directors will be able to exert significant influence over the outcome of all corporate actions requiring stockholder approval, including the election of directors, amendments to our articles of incorporation and approval of significant corporate transactions. We have the ability to issue additional shares of our common stock and shares of preferred stock without obtaining stockholder approval, which could cause your investment to be diluted. Our Articles of incorporation authorizes the Board of Directors to issue up to 100,000,000 shares of common stock and up to 10,000,000 shares of preferred stock.The power of the Board of Directors to issue shares of common stock, preferred stock or warrants or options to purchase shares of common stock or preferred stock is generally not subject to stockholder approval.Accordingly, any additional issuance of our common stock, or preferred stock that may be convertible into common stock, may have the effect of diluting your investment. We do not expect to pay dividends for the foreseeable future. For the foreseeable future, it is anticipated that earnings, if any, that may be generated from our operations will be used to finance our operations and that cash dividends will not be paid to holders of common stock. Future sales of our common stock may result in a decrease in the market price of our common stock, even if our business is doing well. The market price of our common stock could drop due to sales of a large number of shares of our common stock in the market or the perception that such sales could occur. This could make it more difficult to raise funds through future offerings of common stock. Our articles of incorporation, employment agreements and bylaws contain provisions that could discourage an acquisition or change of control of us. Our articles of incorporation authorize our board of directors to issue preferred stock and common stock without stockholder approval. If our board of directors elects to issue preferred stock, it could be more difficult for a third party to acquire control of us. In addition, provisions of the articles of incorporation and bylaws could also make it more difficult for a third party to acquire control of us. Further, each of our executive employment agreements contain “change in control” provisions, which may discourage a third party acquisition of us. There are limitations in connection with the availability of quotes and order information on the OTCQB. Trades and quotations on the OTCQB involve a manual process and the market information for such securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available.The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price.Execution of trades, execution reporting and the delivery of legal trade confirmation may be delayed significantly.Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. 16 Table of Contents There are delays in order communication on the OTCQB. Electronic processing of orders is not available for securities traded on the OTCQB and high order volume and communication risks may prevent or delay the execution of one’s OTCQB trading orders. This lack of automated order processing may affect the timeliness of order execution reporting and the availability of firm quotes for shares of our common stock. Heavy market volume may lead to a delay in the processing of OTCQB security orders for shares of our common stock, due to the manual nature of the market. Consequently, one may not able to sell shares of our common stock at the optimum trading prices. There is a risk of market fraud on the OTCQB. OTCQB securities are frequent targets of fraud or market manipulation. Not only because of their generally low price, but also because the OTCQB reporting requirements for these securities are less stringent than for listed or NASDAQ traded securities, and no exchange requirements are imposed. Dealers may dominate the market and set prices that are not based on competitive forces. Individuals or groups may create fraudulent markets and control the sudden, sharp increase of price and trading volume and the equally sudden collapse of the market price for shares of our common stock. There is a limitation in connection with the editing and canceling of orders on the OTCQB. Orders for OTCQB securities may be canceled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTCQB. Due to the manual order processing involved in handling OTCQB trades, order processing and reporting may be delayed, and one may not be able to cancel or edit one’s order. Consequently, one may not able to sell their shares of our common stock at the optimum trading prices. Increased dealer compensation could adversely affect our stock price. The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the sellerof shares of our common stock may incur an immediate “paper” loss due to the price spread.Moreover, dealers trading on the OTCQB may not have a bid price for shares of our common stock on the OTCQB.Due to the foregoing, demand for shares of our common stock on the OTCQB may be decreased or eliminated. Additional Risks and Uncertainties If any of the risks that we face actually occur, irrespective of whether those risks are described in this section or elsewhere in this report, our business, financial condition and operating results could be materially adversely affected. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. We lease our approximate 6,000 sq.ft. principal executive office, training center and warehouse located at 7432 East Tierra Buena Lane, Suite 102, Scottsdale, AZ85260. We have leased the space with rent of approximately $6,100 per month, which expires on October 31, 2017.We do not believe that additional office space will be required, until our business plan is more fully implemented. Item 3. Legal Proceedings. We may become involved in various routine legal proceedings incidental to our business. However, to our knowledge as of the date of this report, there are no material pending legal proceedings to which we are a party or to which any of our property is subject. Item 4. Mine Safety Disclosures. None. 17 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a) Market Information Our common stock was approved for quotation on the OTCQB systems under the symbol “GRDH” on August 8, 2011. Our common stock has traded infrequently on the OTCQB, which limits our ability to locate accurate high and low bid prices for each quarter since the common stock began trading. Therefore, the following table lists the available quotations for the high and low closing prices for fiscal 2014 and 2013 obtained through Yahoo! Finance.The quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not represent actual transactions. High Low High Low 1st Quarter $ 2nd Quarter $ 3rd Quarter $ 4th Quarter $ On March 20, 2015, the closing price of shares of common stock of the Company was $0.44.However, the Company considers its common stock to be thinly traded and, as a result, any reported sales prices may not be a true market-based valuation of the common stock. (b) Holders of Common Stock As of December 31, 2014, there were approximately 191 holders of record of our Common Stock and 41,416,113 shares outstanding, which does not include 1,127,859 shares authorized but unissued. (c) Dividends In the future we intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future. The declaration and payment of future dividends on the Common Stock will be the sole discretion of board of directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. (d) Securities Authorized for Issuance under Equity Compensation Plans None. Recent Sales of Unregistered Securities In October 2014, a Debenture holder converted $25,000 of the principal amount of its debenture into 50,000 shares of common stock.The shares were issued in November 2014.As a result of the conversion, the holder’s currently issued warrants automatically increased by an additional 25,000 warrants. In November 2014, in connection with the conversion of a $50,000 debenture to 100,000 shares common stock, we authorized the issuance of 362 restricted shares of common stock for interest associated with the principal amount of the debentures being converted.The shares were issued in December 2014.As a result of the conversion, the holders currently issued warrants automatically increased by an additional 50,000 warrants. On November 6, 2014, in connection with the conversion of a $100,000 debenture to 200,000 shares common stock, we authorized the issuance of 7,145 restricted shares of common stock for interest associated with the principal amount of the debenture being converted.As a result of the conversion, the holders currently issued warrants automatically increased by an additional 100,000 warrants. On November 13, 2014, 12,000 shares of common stock became issuable to an employee. These shares were issued in November of 2014. 18 Table of Contents Effective December 31, 2014, 200,000 shares of common stock became issuable to our CEO/President (C. Stephen Cochennet), 60,000 shares of common stock became issuable to the Chief Operating Officer of G8 (Paul Hughes), 45,000 shares of common stock became issuable to the Vice President of Customer Support of G8 (Jose Rojas), 45,000 shares of common stock became issuable to the Lead Engineerof G8 (Jody Brill),5,000 shares of common stock became issuable to the Vice President of Finance of G8 (Willard Grove), and 5,000 shares of common stock became issuable to the Vice President of Sales of G8 (Gary Kuty) pursuant to their respective employment agreements and achievements of milestones during the year ended December 31, 2014. These shares were authorized and issued in February of 2015. Effective December 31, 2014, 2,859 shares of common stock became issuable to five sales directors.These shares were authorized and issued in February of 2015. Effective December 31, 2014, 60,000 shares of common stock each became issuable to five of our six non-employee directors and 35,000 shares to the sixth director for a partial year (335,000 shares total) for their services as directors. These shares were authorized and issued in March of 2015. All of the above-described issuances were exempt from registration pursuant to Section 4(a)(2) and/or Regulation D of the Securities Act as transactions not involving a public offering. With respect to each transaction listed above, no general solicitation was made by either the Company or any person acting on its behalf. All such securities issued pursuant to such exemptions are restricted securities as defined in Rule144(a)(3) promulgated under the Securities Act, appropriate legends have been placed on the documents evidencing the securities, and may not be offered or sold absent registration or pursuant to an exemption therefrom. Subsequent Issuances After Year-End On January 10, 2015, we received $5,000 from one of our directors, Jim Nolton (20,000 warrants), and $6,250 from an executive of G8, Jose Rojas (25,000 warrants), for the exercise of warrants to purchase 45,000 shares of common stock. These shares were issued in February 2015. On January 10, 2015, we received $11,250 from one accredited investor and current stockholder for the exercise of warrants to purchase 45,000 shares of common stock. These shares were issued in February 2015. Subsequent to year-end through March 10, 2015, we sold $548,400 in a private placement of units at $0.50 per unit. Each unit consists of one share of common stock and one Class D five-year warrant to purchase one share of common stock for $0.50 per share. As a result of the $0.50 unit offering, we were required to adjust the exercise price on all of our Class A, B and C warrants (18,532,500 warrants in the aggregate) down to $0.50. On March 1, 2015, we extended a consulting agreement, which required us to issue the consultant 150,000 shares of our common stock as partial payment for fees due under the agreement. As of the date of this report the shares have not been issued. On March 13, 2015, we authorized the issuance of 220,826 shares of restricted common stock for interest due under the debentures as of March 1, 2015. In March of 2015, we received $6,250 from one accredited investor and current stockholder for the exercise of warrants to purchase 25,000 shares of common stock. As of the date of this report the shares have not been issued. Issuer Purchases of Equity Securities We did not repurchase any of our equity securities during the year ended December 31, 2014. Item 6. Selected Financial Data. Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this report. 19 Table of Contents Overview We were incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation.In August of 2009, we changed our name to Guardian 8 Corporation and effective November 30, 2010 we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company, with its common stock registered with the United States Securities and Exchange Commission.Post-merger, Global Risk changed its name to Guardian 8 Holdings. Our principle offices are located in Scottsdale, Arizona.We were a development stage company from our inception through June 30, 2013, engaged in the design and introduction of a new category of personal security devices, Enhanced Non-Lethal Devices (ENL).Our product, the Pro V2 incorporates a layered defensive approach to help security professionals and consumers protect themselves against personal attacks, while capturing critical images and audio recordings to defend against personal liability. For the years ended December 31, 2014 and 2013, the Company was consolidated with its wholly-owned subsidiary, Guardian 8 Corporation.All material intercompany transactions and accounts have been eliminated.Beginning July 1, 2013, as product revenues became sustainable, the Company transitioned from reporting as a development stage entity to an operating entity.As a result, the financial statements included in this report have been presented accordingly. Since inception, our engineers and executives have focused on developing and patenting our first commercial product, (the Guardian 8 Pro V2), formalizing marketing and manufacturing strategies, and building customer distribution channels within the private security market.In 2014, the Company also began the development of its strategic plan for a new consumer version of the product for retail distribution, and expensed $314,000 for these development efforts.This included contracting of an experienced consumer product design firm who conducted focus groups to ascertain the form, and feature sets most desirable in a consumer product targeting the personal security space. During the year ended December 31, 2013, the Company received its first production units assembled by its contract manufacturer and shipped initial revenue totaling $43,619.Revenue grew in 2014 to $71,825, as the sales organization began seeding the market with additional test and evaluation units, and initiating smaller pilot programs.Revenue for these periods included $3,850 and $1,650 for the sale of one-year extended warranties on the units sold, in 2014 and 2013, respectively. The Company deferred extended warranty revenue, and is recognizing it over the twelve months covered by the warranty period. In 2014, key personnel were hired in the areas of sales, finance and operations.These hires include vice president of sales, six sales directors, a marketing manager and vice president of finance.In early 2015, we augmented this team by adding support roles in both the sales and marketing departments. In the second quarter of 2014, the Company borrowed $7,000,000 of debt, in the form of senior secured convertible debentures, which mature in November of 2015. The debentures require significant interest payments commencing on March 1, 2015, some of which have been deferred until May 1, 2015. If the Company does not raise adequate equity or debt capital within the second quarter of 2015, it will likely default on the interest payments due under the terms of the debenture, which may force the Company to cease operations until such time as adequate capital can be secured. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. In consultation with our Board of Directors, we have identified several accounting principles that we believe are key to the understanding of our financial statements. These important accounting policies require management’s most difficult, subjective judgments. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Net Loss Per Share We adopted ASC 260, “Earnings Per Share” that requires the reporting of both basic and diluted earnings (loss) per share. Basic earnings (loss) per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with ASC 260, any anti-dilutive effects on net income (loss) per share are excluded. 20 Table of Contents Going Concern Our financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. Our ability to continue as a going concern is dependent upon our ability to locate sources of capital, and attain future profitable operations. Our management is currently initiating their business plan. The accompanying financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. Revenue Recognition It is the Company’s policy that revenues are recognized in accordance with ASC 605-10, “Revenue Recognition”.The company therefore recognizes revenue from sales of product upon delivery to its customers where the amount is fixed or determinable, and collectability is probable. Cash payments received in advance will be recorded as deferred revenue.Extended warranties will be recorded as deferred revenue and amortized according to the number of months included in service.The Company recognized $71,825 and $43,619 in revenues for the years ended December 31, 2014 and 2013, respectively. Fair Value of Financial Instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of December 31, 2014 and 2013. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts payable and amounts due to related party.Fair values were assumed to approximate carrying values because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand. Income Taxes The Company follows ASC subtopic 740-10, “Accounting for Income Taxes” for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Principles of consolidation For the years ended December 31, 2014 and 2013, the Company was consolidated with its wholly-owned subsidiary, Guardian 8 Corporation.All material intercompany transactions and accounts have been eliminated. Cash and cash equivalents Cash and cash equivalents include all cash balances in non-interest bearing accounts and money-market accounts. The Company places its temporary cash investments with quality financial institutions.At times such investments may be in excess of Federal Deposit Insurance Corporation (FDIC) insurance limit. The Company does not believe it is exposed to any significant credit risk on cash and cash equivalents. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents.As of December 31, 2014 and 2013, there were cash equivalents of $491,988 and $305,649 respectively. Inventory During the year ended December 31, 2014, the Company accepted the delivery of 10,135 units of its ProV2 from its contract manufacturer.These deliveries were part of the Company’s initial purchase order, and release of 10,000 production units.The terms for the purchase agreement required 50% prepayment at the time of order, and the remaining 50% to be paid prior to shipment to the United States.In addition, as of December 31, 2014, the Company had prepaid its contract manufacturer $22,674 toward the purchase of these units, and had 224 units that were in transit as of December 31, 2014, and were subsequently received.We believe this inventory will be adequate to fulfill orders for the next twelve months. Inventories are priced at the lower of cost, determined on a first-in, first-out basis, or market.Inventories include the cost of inbound shipping, duty and receiving inspection.Inventory obsolescence is examined on a regular basis.Currently there are no inventories considered obsolete. 21 Table of Contents Accounts receivable Accounts Receivable are carried on a gross basis less allowance for doubtful accounts.Management estimates the allowance for doubtful accounts based on existing economic conditions, the financial conditions of our customers, and the amount and age of past due accounts.Receivables are considered past due if full payment is not received by the contractual due date.Past due accounts are generally written off against the allowance for doubtful accounts only after all collection attempts have been exhausted.We review these policies on a quarterly basis and based on these reviews, we believe we maintain adequate reserves.At December 31, 2014 and 2013 the allowance for doubtful accounts was $4,978 and 952, respectively. Research and development costs The Company expenses all costs of research and development as incurred. Research and development costs are included in other general and administrative expenses of totaling $489,533 and $794,663 for the years ended December 31, 2014 and 2013 respectively.The Company intends to continue investing in the development of future products, including a new consumer product anticipated for market launch in 2016. Property and equipment Property and equipment are stated at cost.Major improvements are charged to the asset accounts while replacements, maintenance and repairs that do not improve or extend the lives of respective assets, are expensed. The Company depreciates its property and equipment for the financial reporting purposes using the straight-line method based on the following useful lives of the assets: Tooling 10 years Equipment 2 to 5 years Leasehold improvements Life of lease Furniture and fixtures 5years Recent Developments During late 2012, and early 2013, we transitioned our first product, the Pro V2, from limited prototype runs into full- scale assembly operations with our contract manufacturer outside of the United States.This resulted in the first revenue orders being shipped in the late June of 2013, and an increased volume of inventory held in our facility as of December 31, 2013 and 2014. In 2012, we appointed Kathleen Hanrahan, a current member of our board of directors, to serve as our interim chief financial officer until the Company was able to hire a suitable full time replacement. Ms. Hanrahan has extended the term of her agreement through November of 2015. In November of 2014, Willard Grove was hired as the Company’s Vice President of Finance.Mr. Grove has been working closely with Ms. Hanrahan since that date, and is expected to assume the role of Chief Financial Officer in the second quarter of 2015. During the year ended December 31, 2013, we sold 5,173,750 shares of common stock for $2,069,500, less private placement fees of $312,515.We also issued 1,143,700 shares of common stock for compensation in the amount of $556,032, 1,039,819 shares of common stock in exchange for services in the amount of $421,016, 360,000 shares of common stock in exchange for director fees totaling $219,960 and had warrants to purchase 312,500 shares of common stock converted through the payment of $51,875 in cash, and a reduction of $35,000 in a related party note payable. During the year ended December 31, 2013, our CEO/president, C. Stephen Cochennet, along with two directors exchanged existing term notes along with accrued interest totaling $648,933 to three new unsecured notes, bearing interest at a rate of 12% per annum, which include a three-year warrant for every $1.00 of principal amount of each note, exercisable at $0.40 per share. We issued four additional notes payable to related parties, including our CEO, during the month of September 2013, totaling $375,000.These notes were unsecured, carried interest at a rate of 12% per annum, and include a three-year warrant for every $1.00 of principal amount of each note, exercisable at $0.40 per share. Also during the year ended December 31, 2013, we issued a note payable to a non-related party in the amount of $100,000.This note is unsecured, bears interest at a rate of 12% per annum, and includes a three-year warrant for 100,000 shares of common stock, exercisable at $0.40 per share. 22 Table of Contents The warrants issued with the notes payable during 2013 were valued using the Black-Scholes-Merton option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $296,524.The loan costs are being amortized over the life of the notes, which expired on July 31, 2014.The balance in prepaid loan costs was $143,302 as of December 31, 2013.These prepaid loan costs have been fully amortized as of December 31, 2014. All of the notes payable issued in 2013, and early 2014 were paid in full when the Company sold $7.0 million of convertible senior secured debentures. In May of 2013, we entered into a service agreement with Zacks Investment Research, Inc. for the distribution of the Zacks Small Cap Research Report and the use of Zacks Advanced Targeting Software, whereby Zacks has licensed us to use the web based software targeting programs owned by Zacks. We agreed to pay Zacks a fee of $18,000 over the twelve month term of the service agreement. Zacks Advanced Targeting Software is used for targeting Institutional Investors / Buy & Sell Side Contact Directories and accessing shareholder data and peer group holdings analysis. The agreement was extended for twelve months, through April 2015, for an additional $18,000. In the second quarter of 2014, we issued $7,000,000 of convertible senior secured debentures. These debentures are due on November 30, 2015 bear interest at a rate of 8%, and include one five-year warrant, with a strike price of $0.60 per share, with the warrant automatically doubling upon conversion. As part of the issuing these debentures, the Company incurred loan costs of $809,939 and a discount of $1,872,201. The loan costs and discount are being amortized over an 18-month period ending on November 30, 2015. The following sets forth the material terms of the Convertible Senior Secured Debentures: 1st Closing 2nd Closing 1. Date of issuance May 27, 2014 June 2, 2014 2. Gross amount of debentures $ $ 3. Net cash received: Gross amount of debentures $ $ Less Repay Cornerstone bank loan and interest ) - Conversion of short-term debt 0 ) Commissions and fees ) ) Attorney fees ) ) Otherfees ) ) Amount held in escrow by third party ) - Net cash received $ $ 4. Term 18 Months Due November 30, 2015 5. Interest rate 8% from May 27, 2014 8% from June 2, 2014 6. Interest payment dates Quarterly Beginning March 1, 2015 7. Class C warrants to debenture holders: Number issued Price per share Term 5 years See condition number 2 8. Warrants to placement agents Number issued Price per share Term 5 years 9. Number of investors 10 17 23 Table of Contents The following conditions/terms apply to both closings: 1.Use of funds The funds will be used for: Repay short-term debt Repay bank line of credit and interest Sales and marketing expenses Purchase additional inventory International sales channel development Research and development of a consumer ENL device Purchase of fixed assets General corporate purposes 2.Conversion Rights The debentures may be converted by each buyer commencing on the 91st day following closing and through maturity, either in whole or in part, up to the full principal amount and accrued interest thereunder into shares of common stock at $0.50 per share. The Company may force conversion of the debentures into shares of common stock at $0.50 per share, either in whole or in part, if the closing sale price of shares of common stock during any ten consecutive trading days has been at or above $1.00 per share. In the event the average closing price of the common stock for the ten trading days immediately preceding, but not including, the maturity date of the debentures is equal to or greater than $0.80, then on the maturity date, the buyers must convert all remaining principal due under the debentures. The debentures contain provisions limiting the conversion to the extent that, as a result of such conversion, each buyer would beneficially own more than 4.99% (subject to waiver) in the aggregate of the issued and outstanding shares of the company’s common stock, calculated immediately after giving effect to the issuance of shares of common stock upon conversion of the debentures. In addition, upon conversion of the debentures, the number of Class C warrants issued to each buyer shall automatically double. Right to Redeem Debenture. Beginning on the 91st day following the closing and so long as a registration statement covering all the registrable securities is effective, the company has the option of redeeming the principal, in whole or in part by paying the amount equal to 100% of the principal, together with accrued and unpaid interest by giving ten business days prior notice of redemption to the buyers. Security of Debentures. The debentures are guaranteed, pursuant to “Secured Guaranty” and “Pledge and Security Agreement by Guardian 8 Corporation and secured interest in all of the assets of the company and Guardian 8 Corporation. Registration Rights. The Company has agreed to file a “resale” registration statement with the Securities and Exchange Commission covering all shares of common stock underlying the debentures and Class C warrants within 90 days of the final closing, on or before August 31, 2014, and to maintain the effectiveness of the registration statement for five years, or until all securities have been sold or are otherwise able to be sold pursuant to Rule 144.We agreed to use our reasonable best efforts to have the registration statement declared effective within 120 days of the filing date. The Company is obligated to pay to investors liquidated damages equal to 1.0% per month in cash for every thirty day period up to a maximum of six percent, (i) that the registration statement has not been filed after the filing date, (ii) following the effectiveness date that the registration statement has not been declared effective; and (iii) as otherwise set forth in the financing agreements. 24 Table of Contents 3.Events of Default. · Failure of us to timely file the registration statements and have same declared effectively by the SEC within the time periods set forth in the Agreement; · The suspension of the company’s common stock from the OTC:QB for five consecutive days or for more than an aggregate of ten days in 365 days; · Failure to pay principal and interest when due; · An uncured breach of any material covenant, term or condition in any of the Debentures or related agreements; · A breach of any material representation or warranty made in any of the Debentures or related agreements: and · Any form of bankruptcy or insolvency proceeding is instituted against the companies. 4.Valuation of Warrants The warrants issued with the debentures were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amounts of $1,404,155 for the first closing and $468,052 for the second closing. A discount on the debenture was recorded in the same amount and is being amortized into interest expense over the eighteen month life of the debenture using the interest method. As of December 31, 2014, $751,698 was amortized into interest expense and the remaining discounts were $1,120,509. 5.Debenture balances as of December 31, 2014 1st Closing 2nd Closing Total Gross debentures $ $ $ Less discount Net Debentures $ $ $ During the year ended December 31, 2014, revenue increased over the prior period.This increase was the result of a full year of sales activity, compared to six months of sales in 2013, added pilot programs with industry leaders in the Security market, and the Company’s efforts to establish distributors in newly defined territories.These test and evaluation units were not recognized as revenue, but will be recorded as payment is received, or a purchase order documenting collectability is obtained. During 2014, we entered into agreements with our directors, key employees, and consultants as we increased our executive and support staff.Under the terms of these agreements our directors, employees and consultants receive vested shares either at set times, or upon completion of established performance milestones covered.For the year ended December 31, 2014, 2,056,194 common shares vested per these contracts, for a total expense of $978,616.This includes 1,127,859 shares that were owed under these same contracts but were not issued as of December 31, 2014. Our board of directors authorized the filing of a registration statement on Form S-1 to register 100% of the shares held by stockholders of record as of August 8, 2014.The registration statement was filed on August 29, 2014 and became effective on October 30, 2014.74,503,234 shares were registered.This is intended to make it easier and more efficient for our stockholders to trade our shares and brokerage firms to accept the shares for deposit. In addition, the debenture documents required the registration of the shares of common stock underlying conversion of the debentures and warrants issued therewith. On January 26, 2015, a Research Report (the “Report”) prepared by Steven Ralston, CFA (the “Analyst”) of Zacks Small-Cap Research, was published. We assisted the Analyst in gathering information for the Report, however, the understanding between us and the Analyst calls for the Analyst to maintain full discretion to report his own opinion about our investment prospects and its desirability for both individual and institutional investors. 25 Table of Contents Results of Operations for Guardian 8 Corporation for the years ended December 31, 2014 and 2013. Year Ended December 31, 2014 Year Ended December 31, 2013 Increase/ (Decrease) Revenues $ $ * $ Cost of sales Gross Profit Operating Expenses Net (loss) from operations ) ) ) Interest expense, net of interest income ) ) ) Net (loss) $ ) $ ) $ ) Net (loss) per share $ ) $ ) $ Weighted average shares outstanding * 2013 Revenue began shipping in June, or for a total of seven months compared with twelve months for the fiscal year ending December 31, 2014. During the years ended December 31, 2014 and 2013, we shipped Pro V2 devices and accessories generating revenue of $71,825 and $43,619, respectively.Cost of sales during the years ended December 31, 2014 and 2013 were $54,533 and $41,102, respectively. We generated net losses of $6,507,419 and $3,625,164 for the years ended December 31, 2014 and 2013, respectively. Our losses include research and development costs related to our Pro V2 device of $489,533 and $794,663 for the years ended December 31, 2014 and 2013, respectively, as well as selling, general and administrative expenses of $4,160,590 and $2,696,914 for the years ended December 31, 2014 and 2013, respectively.The increase in selling, general and administrative of $1,463,676 includes increased payroll related expenses associated with the hiring of new salaried personnel totaling $220,549, increased sales, marketing and investor relations consulting of $864,444, increased sales related travel of $130,460and operating related expenses of $248,223. We anticipate continued losses from operations until such time as we generate sufficient revenues through the sale of our device to cover both our cost of manufacturing and sales, general and administrative expenditures. Satisfaction of our cash obligations for the next 12 months. Since inception, we have financed cash flow requirements through the issuance of common stock for cash and services, as well as both convertible and non-convertible debt securities. As of December 31, 2014, our cash balance was $491,988. We have a monthly cash working capital requirement of approximately $400,000, which requires us to immediately seek additional equity or debt capital, or we run the risk of ceasing our business operations. Our plan for satisfying our cash requirements for the next twelve months is through the funds from additional offerings of our common stock and revenue generated through the sales of our products and training services.We may not generate sufficient amounts of revenues to meet our working capital requirements. Consequently, we intend to make appropriate plans to ensure sources of additional capital in the future to fund growth and expansion through additional equity offerings. As we continue to expand operational activities, we may continue to experience net negative cash flows from operations, pending receipt of revenues from our product sales.As a result we will be required to obtain additional financing to fund operations through equity offerings. We anticipate incurring operating losses over the majority of the next twelve months. Our operating history of generating minimal sales revenues makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies launching a new product. Such risks include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks we must, among other things, implement and successfully execute our business and marketing strategy, continue to develop and upgrade technology and products, respond to competitive developments, and continue to attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. As a result of our cash requirements and our lack of significant revenues, we anticipate continuing to issue common stock in exchange for interest on the debentures and equity based financing, which will have a substantial dilutive impact on our existing stockholders. 26 Table of Contents Summary of any product research and development that we will perform for the term of our plan of operation. We expense all costs of research and development as incurred. There are research and development costs included in other general and administrative expenses of $489,533 and $794,663 for the years ended December 31, 2014 and 2013, respectively. We anticipate expending up to $700,000 on additional significant product research and development for our consumer device, the next program pending on our product road map. In addition to investments in research and development expenditures, we have also retained the services of a patent attorney to assist us with the filing and protection of key utility applications, as well as future technologies to be incorporated in next generation products for the commercial security and consumer markets.Costs associated with the filing of intellectual property have been capitalized and will be amortized over the 20-year life of the patents when issued. Changes in the number of employees. We have seventeen full-time employees, which include C. Stephen Cochennet (Chief Executive Officer), Paul Hughes (Chief Operations Officer), Willard Grove (Vice President of Finance), Gary Kuty (Vice President of Sales), Jose Rojas (Vice President of Customer Support), Jody Brill (lead engineer), an engineering technician, six regional sales directors, a senior marketing manager, two sales support personnel, and one administrative support person. We utilize the services of several contract personnel, engineers and other professionals on an as needed basis. We are currently managed by C. Stephen Cochennet, and Paul Hughes with the assistance of our board of directors. We look to Mr. Cochennet and Mr. Hughes for entrepreneurial, organizational and management skills. We plan to continue to use consultants, legal and patent attorneys, design and mechanical engineers, and accountants as necessary. We intend to continue hiring sales and operations employees in 2015 to facilitate marketing and sales activities. A portion of any employee compensation likely would include direct stock grants, or the right to acquire common stock in the company, which would dilute the ownership interest of holders of existing shares of our common stock. Expected purchase or sale of plant and equipment. We anticipate minimal amounts of investments in plant and equipment during 2015. Liquidity and Capital Resources Working capital is summarized and compared as follows: December 31, 2014 December 31, 2013 Current assets $ $ Current liabilities (Deficit) $ ) $ ) Changes in cash flows are summarized as follows: We had a net loss of $6,507,419 for the year ended December 31, 2014.This loss was offset by non-cash items such as stock issued for services of $534,554, stock issued for compensation of $256,270, stock issued for director fees of $187,792, warrants issued for debenture placement fees of $185,875, depreciation and amortization of $87,297, the amortization of discount on notes payable and debentures of $889,009 and the allowance for bad debts of $4,026.We had cash used by the increase in accounts receivable of $12,885, prepaid expenses of $198,968, the increase in inventory of $1,275,806, the increase in rent and utility deposits of $11,180 and the decrease in accounts payable and accrued expenses of $6,448.We had cash provided due to the increase in deferred revenue of $3,125 and increase in accrued interest of $283,516. We had cash used by investing activities of $129,810 for the year ended December 31, 2014 due to the purchase of property and equipment, as well as for patent development. We had net cash provided by financing activities of $5,897,391 for the year ended December 31, 2014.This included proceeds from the sale of convertible senior secured debentures of $7,000,000, loan proceeds from a line of credit of $900,000, proceeds from notes payable to related parties of $590,000, and proceeds from notes payable to unrelated parties of $25,000.Cash flows from financing activities was offset by the repayment of $2,617,609 in notes payable which included, repayment of the line of credit of $900,000, $1,417,609 of notes payable to related parties, $125,000 of notes payable to unrelated parties, and $175,000 repayment of convertible senior secured debentures utilizing the Company’s common stock. 27 Table of Contents We had a net loss of $3,625,164 for the year ended December 31, 2013.This included non-cash items such as stock issued for services of $421,016, stock issued for compensation of $556,032, stock issued for directors fees of $219,960, depreciation and amortization of $49,869, the amortization of discounts on notes payable of $153,222 and an increase in allowance for doubtful accounts of $952.We had cash used by an increase in accounts receivable of $4,719, prepaid expenses of $112,302 and inventory of $183,500.We had cash provided due to the increase in accounts payable and accrued expenses of $159,966, deferred revenue of $1,388 and by the increase in accrued interest of $40,120. We had cash used by investing activities of $180,839 for the year ended December 31, 2013, due to the purchase of property and equipment, and the Company’s website. We had cash provided by financing activities of $2,767,793 for the year ended December 31, 2013.We received $1,756,985 from the sale of common stock and $51,875 from conversion of warrants.We also received $858,933 from notes payable to related parties and $100,000 from notes payable to unrelated parties. As a result, we are in immediate need for additional working capital and are forced to seek additional equity or debt financing to meet our ongoing working capital needs. As we expand our activities, we may, and most likely will, continue to experience net negative cash flows from operations, pending receipt of revenues from product sales. Additionally we anticipate obtaining additional financing to fund operations through common stock offerings, to the extent available, or to obtain additional financing through either convertible or non-convertible notes payable, to the extent necessary to augment our working capital. We are also evaluating sources of inventory financing that may be available once orders for our product are received. We anticipate that we will incur operating losses in the next twelve months.Our operating history and inability to generate sufficient revenues to satisfy our working capital needs, makes predictions of future operating results difficult to ascertain.Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets.Such risks for us include, but are not limited to, an evolving and unpredictable business model and the management of growth.To address these risks, we must, among other things, obtain a customer base, implement and successfully execute our business and marketing strategy, continually develop and upgrade our product, respond to competitive developments, and attract, retain and motivate qualified personnel.There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. Not applicable. Item 8. Financial Statements and Supplementary Data. Management Responsibility for Financial Information. We are responsible for the preparation, integrity and fair presentation of our financial statements and the other information that appears in this annual report on Form 10-K. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States and include estimates based on our best judgment. We maintain a system of internal controls and procedures designed to provide reasonable assurance, at an appropriate cost-benefit relationship, that our financial information is accurate and reliable, our assets are safeguarded and our transactions are executed in accordance with established procedures. Jonathon P. Reuben, CPA an Accountancy Corporation (12-31-14) and L.L. Bradford & Company, LLC (12-31-13) are both independent registered public accounting firms, and have been retained to audit our consolidated financial statements. Their accompanying reports are based on audits conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States). The Audit Committee for theboard of directors meets with our management and the independent registered public accounting firms to ensure that each is properly fulfilling its responsibilities. The Audit Committee oversees our systems of internal control, accounting practices, financial reporting and audits to ensure their quality, integrity and objectivity are sufficient to protect shareholders’ investments. 28 Table of Contents Index to Financial Statements Page 2014 Report of Independent Registered Public Accounting Firm F-1 2013 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets at December 31, 2014 and 2013 F-3 Consolidated Statements of Operations for the Years Ended December 31, 2014 and 2013 F-4 Consolidated Statements of Stockholders’ (Deficit) for the Years Ended December 31, 2014 and 2013 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2014 and 2013 F-6 Notes to Consolidated Financial Statements F-7 29 Table of Contents 2014 Report of Independent Registered Public Accounting Firm Stockholders and Directors Guardian 8 Holdings Scottsdale AZ We have audited the accompanying consolidated balance sheet of Guardian 8 Holdings as of December 31, 2014 and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2014.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Guardian 8 Holdings as of December 31, 2014 and the consolidated results of its operations, stockholders’ equity, and cash flows for year ended December 31, 2014 in conformity accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations since its inception.This raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Jonathon P. Reuben, CPA Jonathon P. Reuben, CPA Torrance, California March 28, 2015 F-1 Table of Contents 2013 Report of Independent Registered Public Accounting Firm Stockholders and Directors Guardian 8 Holdings Scottsdale AZ We have audited the accompanying consolidated balance sheet of Guardian 8 Holdings as of December 31, 2013 and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2013.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Guardian 8 Holdings as of December 31, 2013 and the consolidated results of its operations, stockholders’ equity, and cash flows for year ended December 31, 2013 in conformity accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations since its inception.This raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ L. L. Bradford and Company, LLC L. L. Bradford and Company, LLC Leawood, Kansas March 24, 2014 F-2 Table of Contents Guardian 8 Holdings Consolidated Balance Sheets December 31, December 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $4,978 and $952 as of December 31, 2014 and 2013 Prepaid loan costs Prepaid expenses, other Deposits on inventory - Inventory Total current assets Fixed assets, net of accumulated depreciation of $116,863 and $41,931 as of December 31, 2014 and 2013 Website, net of accumulated amortization of $23,434 and $18,226 as of December 31, 2014 and 2013 - Patent, net of accumulated amortization of $4,698 and $3,547 as of December 31, 2014 and 2013 Rent and utility deposits - Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued interest Related Unrelated Notes payable and debentures Related Unrelated Total current liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares Authorized; issued and outstanding of 41,416,113 and 37,274,292 At December 31, 2013 and 2012, respectively Common stock owed but not issued: 1,127,859 and 2,855,979 at December 31, 2014 and 2013, respectively Paid in capital Accumulated deficit ( 13,511,976 ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. F-3 Table of Contents GUARDIAN 8 HOLDINGS Consolidated Statement of Operations For the Year Ended For the Year Ended December 31, December 31, Revenues $ $ Cost of sales Gross profit Depreciation and amortization General and administrative expenses Total operating expenses Loss from operations ) ) Other (expense): Interest Income Interest Expense ) Loss before income tax ) ) Provision for Income tax expense - - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents Guardian 8 Holdings Consolidated Statement of Stockholders’ Equity For the Years Ended December 31, 2014 and 2013 Common Stock Issued Common Stock Owed but Not Issued Paid in Accumulated Total Stockholders’ Shares Amount Shares Amount Capital Deficit Equity Balance, January 1, 2013 $ $ $ ) $ ) Common Stock previously owed ) ) - - - Common stock issued for compensation - Common stock issued for services - Common stock issued for director fees - - Common stock sold for cash - Exercise of warrants 63 - Discounts on notes payable - Private placement fees - ) - ) Net loss for year - ) ) Balance, December 31, 2013 ) ) Common stock previously owed ) ) - - - Common stock issued for compensation - Common stock issued for services Common stock issued for director fees 60 - Conversion of debentures payable and interest into common stock - - - Discounts on notes payable - Private placement fees - Net loss for the year - ) ) Balance December 31, 2014 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents Guardian 8 Holdings Consolidated Statement of Cash Flows For the Year Ended For the Year Ended December 31, December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Stock issued for services Stock issued for compensation Stock issued for director fees Warrants issued for debenture placement fees - Depreciation and amortization Amortization of discount on notes payable Amortization of discount on debentures - Allowance for doubtful accounts Change in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) ) Inventory ) ) Rent and utility deposits ) - Accounts payable and accrued expenses ) Deferred revenue Accrued interest Cash flows from operating activities ) ) Cash flows used in investing activities: Purchase of property and equipment ) ) Investment in patent ) - Cash flows from investing activities ) ) Cash flows used in financing activities: Proceeds from common stock sales, net of private placement fees - Proceeds from warrant exercises - Proceeds from notes payable, related parties Proceeds from notes payable, unrelated party Proceeds from bank line of credit - Proceeds from convertible senior secured debentures, related parties - Proceeds from convertible senior secured debentures, unrelated parties - Repayment of notes payable, related parties ) - Repayment of notes payable, unrelated parties ) - Repayment of bank line of credit ) - Repayment of convertible senior secured debentures, unrelated parties with common stock ) - Cash flows from financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ - Income taxes paid $ - $ - Stock issued for services $ $ Number of shares issued for services Stock issued for compensation $ $ Number of shares issued for compensation Stock issued for director fees $ Number of shares issued for director fees Warrants issued for placement fees $ - Number of warrants issued for placement fees - Exercise of warrants with a reduction in a note payable $ - $ Number of shares issued for a warrant exercise with a reduction of a note payable - The accompanying notes are an integral part of these consolidated financial statements. F-6 Table of Contents Guardian 8 Holdings Notes to Consolidated Financial Statements Note 1 – Company Organization and Summary of Significant Accounting Policies Organization Guardian 8 Corporation (“Guardian 8”) was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation.In August of 2009, the Company changed its name to Guardian 8 Corporation.The Company’s principle offices are located in Scottsdale, Arizona. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission.The Company merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post-merger, Global Risk changed its name to Guardian 8 Holdings. Basis of presentation Effective July 1, 2013 the Company transitioned from reporting as a development stage entity to an operating entity as revenues became sustainable with product sales. Principles of consolidation For the years ended December 31, 2014 and 2013, the Company was consolidated with its wholly-owned subsidiary, Guardian 8 Corporation.All material intercompany transactions and accounts have been eliminated. Concentration of Supplier Risk The Company is dependent on a single source manufacturer from Taiwan for its Pro V2 device. If the manufacturer became unable to manufacture this device for the Company in a timely manner and it were unable to find alternative vendors, the Company’s business, operating results and financial condition could be adversely affected. Cash and cash equivalents Cash and cash equivalents include all cash balances in non-interest bearing accounts and money-market accounts. The Company places its temporary cash investments with quality financial institutions.At times such investments may be in excess of Federal Deposit Insurance Corporation (FDIC) insurance limit. The Company does not believe it is exposed to any significant credit risk on cash and cash equivalents. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents.As of December 31, 2014 and 2013, there were cash equivalents of $491,988 and $305,649 respectively. Revenue recognition It is the Company’s policy that revenues are recognized in accordance with ASC subtopic 605-10, “Revenue Recognition”.The company therefore recognizes revenue from sales of product upon delivery to its customers where the fee is fixed or determinable, and collectability is probable. Cash payments received in advance are recorded as deferred revenue.Extended warranties are recorded as deferred revenue and amortized according to the number of months in service.Revenue for the years ended December 31, 2014 and 2013 were $71,825 and $43,619, respectively. Warranty The Company offers a 90-day limited warranty on its core product with an opportunity to add an upgrade for an additional one-year limited warranty (for a fee) on the device.These fees are intended to cover the handling and repair costs and include a profit.One year extended warranties that provide additional coverage beyond the limited warranty are offered for specified fees. Revenue derived from the sale of extended warranties are deferred and amortized over the duration of the warranty period.Sales of warranties during the years ended December 31, 2014 and 2013 were $3,850 and $1,650, respectively.The Company recorded $4,513 and $1,388 as deferred revenue for the years ended December 31, 2014 and 2013, respectively. The Company has established a warranty reserve to allow for units that may be returned under the 90 day limited warranty.This reserve is computed using the most recent unit cost, multiplied by a percentage of the total number of units shipped in the preceding 12 month period.As of December 31, 2014, warranty expense, included as cost of sales, totaled $8,514 and $0 for the years ended December 31, 2014 and 2013, respectively. F-7 Table of Contents Inventory During the year ended December 31, 2014, the Company accepted the delivery of 10,135 units of its ProV2 from its contract manufacturer.These deliveries were part of the Company’s initial purchase order, and release of 10,000 production units.The terms for the purchase agreement required 50% prepayment at the time of order, and the remaining 50% to be paid prior to shipment to the United States.In addition, as of December 31, 2014, the Company had prepaid its contract manufacturer $22,674 toward the purchase of these units, and had 224 units that were in transit as of December 31, 2014, and were subsequently received.We believe this inventory will be adequate to fulfill orders for the next twelve months. Inventories are priced at the lower of cost, determined on a first-in, first-out basis, or market.Inventories include the cost of inbound shipping, duty and receiving inspection.Inventory obsolescence is examined on a regular basis.Currently there are no inventories considered obsolete. Accounts receivable Accounts receivable are customers outstanding balances carried on a gross basis less allowance for doubtful accounts.Management estimates the allowance for doubtful accounts based on existing economic conditions, the financial conditions of our customers, and the amount and age of past due accounts.Receivables are considered past due if full payment is not received by the contractual due date.Past due accounts are generally written off against the allowance for doubtful accounts only after all collection attempts have been exhausted.We review these policies on a quarterly basis and based on these reviews, we believe we maintain adequate reserves.At December 31, 2014 and 2013 the allowance for doubtful accounts was $4,978 and 952, respectively. Interest is not accrued on overdue accounts receivable. Research and development costs The Company expenses all costs of research and development as incurred. There are research & development expenses included in general and administrative expenses totaling $489,533 and $794,663 for the years ended December 31, 2014 and 2013 respectively. Issuances Involving Non-cash Consideration All issuances of the Company’s stock for non-cash consideration have been assigned a dollar amount equaling the market value of the shares issued on the date the shares were issued for such services. The non-cash consideration received pertains to officer’s compensation and consulting services. Stock-Based Compensation The Company accounts for stock-based compensation under Accounting Standard Codification Topic 505-50, Equity-Based Payments to Non-Employees. This topic defines a fair-value-based method of accounting for stock-based compensation. In accordance with the Topic, the cost of stock-based compensation is measured at the grant date based on the value of the award and is recognized over the vesting period. The value of the stock-based award is determined using Binomial or Black-Scholes option-pricing models, whereby compensation cost is the excess of the fair value of the award as determined by the pricing model at the grant date or other measurement date over the amount that must be paid to acquire the stock. The resulting amount is charged to expense on the straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Property and equipment Property and equipment are stated at cost.Major improvements are charged to the asset accounts while replacements, maintenance and repairs which do not improve or extend the lives of respective assets are expensed. F-8 Table of Contents The Company depreciates its property and equipment for the financial reporting purposes using the straight-line method based on the following useful lives of the assets: Tooling 10 years Equipment 2-5 years Leasehold improvements Life of lease Furniture and fixtures 5years Fair value of financial instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of December 31, 2014 and 2013. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts payable and amounts due to related party.Fair values were assumed to approximate carrying values because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand.See Note 13 for further details. Impairment of long-lived assets ASC 360, “Accounting for the Impairment of Long-Lived Assets to be Disposed Of”, requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future new cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value.The Company did not have any impaired assets for the years ended December 31, 2014 and 2013. Net loss per share Net Loss per share is provided in accordance with ASC 260-10, “Earnings Per Share” that requires the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing the earnings (loss) available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.In accordance with ASC 260-10, any anti-dilutive effects on net income (loss) per share are excluded.For the years ended December 31, 2014 and 2013, the denominator in the diluted earnings per share computation is the same as the denominator for basic earnings per share due to the anti-dilutive effect of the warrants on the Company’s net loss.Diluted earnings (loss) per share is not presented since the effect of the assumed conversion of warrants would have an anti-dilutive effect. Potential common shares as of December 31, 2014 that have been excluded from the computation of diluted net loss per share amounted to 21,611,623 from warrants. Potential common shares as of December 31, 2013 that have been excluded from the computation of net loss per share amounted to 13,376,623 from warrants. Income taxes The Company follows ASC subtopic 740-10, “Accounting for Income Taxes”, for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change.See Note 14 for further details. Recent pronouncements The Company has evaluated all new accounting pronouncements as of the issue date of these financial statements and has determined that none have or will have a material impact on the financial statements or disclosures. Note 2 – Going Concern The accompanying condensed consolidated financial statements have been prepared in conformity with generally accepted accounting principles and under the assumption that the Company will continue as a going concern, which contemplates the recoverability of assets and the satisfaction of liabilities in the normal course of business.As of December 31, 2014, the Company has an accumulated deficit of $13,511,976, and the Company’s current liabilities exceed current assets by $3,768,233. F-9 Table of Contents The Company’s activities since inception have been financially sustained by issuance of common stock and related party and unrelated party loans. The Company intends to raise additional funding in 2015 to continue its operations through contributions from the current shareholders, stock issuance to other investors and through bank financing. The ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues.The accompanying financial statements do not include any adjustments that might be required should the Company be unable to recover the value of its assets or satisfy its liabilities. Note 3 – Prepaid loan costs During the year ended December 31, 2013, the Company issued notes payable that include a three-year warrant for each $1.00 of principal covered in the notes.The warrants are exercisable at $0.40 per share (See Note 7).The warrants issued were valued using the Black-Scholes-Merton option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $296,524.The loan costs were amortized over the life of the notes, which expired on April 30, 2014.The balance in prepaid loan costs was $143,302 as of December 31, 2013 and $0 as of December 31, 2014. During the three months ended March 31, 2014, the Company issued notes payable that included a three-year warrant for each $1.00 of principal covered in the notes.The warrants are exercisable at $0.50 per share (See Note 7).The warrants were valued using the Black-Scholes-Merton option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $154,881.As of December 31, 2014, the loan costs were fully amortized. On May 27, 2014, the Company issued convertible senior secured debentures (See Note 8).From these debentures, the Company incurred loan costs in the amount of $632,786, which are being amortized over eighteen months, which is the period for which the debentures are due.As of December 31, 2014, the balance on these loan costs was $382,305. On June 2, 2014, the Company issued convertible senior secured debentures (See Note 8).From these debentures, the Company incurred loan costs in the amount of $177,153, which are being amortized over eighteen months, which is the period for which the debentures are due.As of December 31, 2014, the balance on these loan costs was $104,966. Note 4 – Property and equipment Property and equipment consists of the following: December 31, December 31, Equipment $ $ Tooling Computer equipment Warehouse equipment - Leasehold improvements Furniture and fixtures Less accumulated depreciation $ $ As of December 31, 2014, all tooling was complete and placed into service. Note 5 – Deposit on Inventory As of December 31, 2013, the Company had paid $138,262 for deposits on inventory of its finished personal security devices.As of December 31, 2014, inventory valued at $22,674 was in transit from the manufacturer and there were no other deposits for inventory. Note 6 – Bank line of credit On January 17, 2014, the Company entered into a revolving line of credit agreement with Cornerstone Bank, N.A.The line matured on January 16, 2015, and provided for an aggregate of up to $700,000, which was increased to $900,000 on April 28, 2014. The agreement was secured by inventory, work in process, accounts receivable, a letter of credit, and was personally guaranteed by the Company’s Chief Executive Officer/President.Borrowings carried interest at 6% per annum, with monthly interest payments to be paid by the Company. F-10 Table of Contents As part of the agreement, the Company entered into a Letter of Credit Rights Control Agreement with F&M Bank & Trust Company.Per this agreement, if the Company were to default on the line of credit, F&M Bank & Trust Company would then be held liable to Cornerstone Bank, N.A. for the payment of the line of credit.In addition, the Company would then owe the amount disbursed to F&M Bank & Trust Company.As of December 31, 2014, the bank line of credit was fully paid. Note 7 – Notes payable On November 13, 2012, the Company issued a note payable from the CEO and president of the Company in the amount of $100,000.The note is unsecured, bears interest at a rate of 12% and was due on September 1, 2013. On December 10, 2012, the Company issued a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at a rate of 12% and was due on September 1, 2013. On December 28, 2012, the Company issued a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at a rate of 12% and was due on September 1, 2013. On January 24, 2013, the Company issued a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at 12% per annum and was payable on September 1, 2013. On March 6, 2013, the Company issued a note payable from the CEO and president of the Company in the amount of $100,000.The note is unsecured, bears interest at 12% per annum and was payable on September 1, 2013. On March 6, 2013, the Company issued $50,000 from a director of the Company in the form of an unsecured promissory note.The note is unsecured, bears interest at 12% per annum and was payable on September 1, 2013. On March 26, 2013, the Company issued $50,000 from a director of the Company in the form of an unsecured promissory note.The note is unsecured, bears interest at 12% per annum and was payable on September 1, 2013. On August 12, 2013, the Company issued a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at 12% per annum and was payable on November 30, 2013. On August 26, 2013, the Company issued a note payable from the CEO and president of the Company in the amount of $150,000.The note is unsecured, bears interest at 12% per annum and was payable on November 30, 2013. On September 1, 2013, the Company had a total of $615,000 of the original $650,000 in notes payable outstanding to its CEO and directors, with an additional $33,933 owed in accrued interest.This debt, previously due on September 1, 2013 through November 30, 2013, was exchanged for three new unsecured notes payable totaling $648,933 as detailed in the table below.Each of these notes matured on April 30, 2014, bear interest at 12% per annum, and include a three-year warrant for every $1.00 of principal amount of each note.The warrants are exercisable at $0.40 per share.As of December 31, 2014 these notes were paid. Issue Date Interest Rate Current Due Date Amount September 1, 2013 % April 30, 2014 $ September 1, 2013 % April 30, 2014 September 1, 2013 % April 30, 2014 Total $ On September 1, 2013 the Company issued a note payable in the amount of $45,000 from a related party in exchange for outstanding invoices owed for engineering services provided in the first nine months of the year.The note is unsecured, bears interest at 12% per annum, is payable on April 30, 2014, and includes a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. On September 18, 2013, the Company issued a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at 12%, is payable on April 30, 2014, and includes a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. On September 19, 2013, the Company issued a note payable from a related party in the amount of $30,000.The note is unsecured, bears interest at 12%, is payable on April 30, 2014, and includes a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. F-11 Table of Contents On September 19, 2013, the Company issued a note payable from a related party in the amount of $250,000.The note is unsecured, bears interest at 12%, is payable on April 30, 2014, and includes a three-year warrant for each $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. On September 30, 2013, the Company issued a note payable in the amount of $100,000.The note is unsecured, bears interest at 12%, is payable on April 30, 2014, and includes a three-year warrant for each of $1.00 of principal included in the note.The warrants are exercisable at $0.40 per share. As of December 31, 2013, the Company had notes payable of $1,123,933 and accrued interest of $42,158.All amounts are due within the next year.The Company also recognized $296,524 of expense associated with the convertible features of the notes payable issued during the year ended December 31, 2013. Total interest expense on notes payable was $136,104 for the year ended December 31, 2013. The following summarizes the outstanding unsecured notes payable as of December 31, 2013: Issue Date Interest Rate Current Due Date Amount September 1, 2013 % April 30, 2014 $ September 1, 2013 % April 30, 2014 September 1, 2013 % April 30, 2014 September 1, 2013 % April 30, 2014 September 18, 2013 % April 30, 2014 September 19, 2013 % April 30, 2014 September 19, 2013 % April 30, 2014 September 30, 2013 % April 30, 2014 Total $ These notes payable were paid with proceeds from the sale of debentures in June, 2014. On February 12, 2014, the Company issued a note payable in the amount of $50,000 from a related party.The note was unsecured, bearing interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants were exercisable at $0.50 per share.The note and related accrued interest were paid off as of December 31, 2014. On February 24, 2014, the Company issued a note payable in the amount of $25,000 from a related party.The note was unsecured, bearing interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants were exercisable at $0.50 per share.The note and related accrued interest were paid off as of December 31, 2014. On February 24, 2014, the Company issued a note payable in the amount of $400,000 from a related party.The note was unsecured, bearing interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants were exercisable at $0.50 per share.The note and related accrued interest were paid off as of December 31, 2014. On February 24, 2014, the Company issued a note payable in the amount of $25,000 from an unaffiliated company.The note was unsecured, bearing interest at 12%, was payable on July 15, 2014, and included a three-year warrant for each of $1.00 of principal included in the note.The warrants were exercisable at $0.50 per share.The note and related accrued interest were paid off as of December 31, 2014. On April 18, 2014, the Company issued a note payable in the amount of $90,000 from related party.The note was unsecured, bearing interest at 12% and was payable on July 15, 2014. The note and related accrued interest were paid off as of December 31, 2014. On May 9, 2014, the Company issued a note payable in the amount of $25,000 from related party.The note was unsecured, bearing interest at 12% and was payable on July 15, 2014. The note and related accrued interest were paid off as of December 31, 2014. F-12 Table of Contents Note 8 – Convertible Senior Secured Debentures The Company issued the following convertible Senior Secured Debentures: 1Closing 2nd Closing 1. Date of issuance May 27, 2014 June 2, 2014 2. Gross amount of debentures $ $ 3. Term 18 Months 18 Months Due November 30, 2015 DueNovember 30, 2015 4. Interest rate 8% 8% fromMay 27, 2014 fromJune 2, 2014 1st Closing 2nd Closing 5. Class C warrants to debenture holders: Number issued Strike priceper share $ $ Term 5 years 5 years 6.Conversion Rights.The debentures may be converted by each buyer commencing on the 91st day following closing and through maturity, either in whole or in part, up to the full principal amount and accrued interest thereunder into shares of common stock at $0.50 per share. The Company may force conversion of the debentures into shares of common stock at $0.50 per share, either in whole or in part, if the closing sale price of shares of common stock during any ten consecutive trading days has been at or above $1.00 per share. In the event the average closing price of the common stock for the ten trading days immediately preceding, but not including, the maturity date of the debentures is equal to or greater than $0.80, then on the maturity date, the buyers must convert all remaining principal due under the debentures. Upon conversion of the debentures, an additional Class C Warrant will be issued under the same terms and same amount as the warrants issued in the debenture sale. 7. Security of Debentures. The debentures are guaranteed, pursuant to “Secured Guaranty” and “Pledge and Security Agreement by Guardian 8 Corporation and secured interest in all of the assets of the company and Guardian 8 Corporation. 8. Registration Rights. The Company has agreed to file a “resale” registration statement with the Securities and Exchange Commission covering all shares of common stock underlying the debentures and Class C warrants within 90 days of the final closing, on or before August 31, 2014, and to maintain the effectiveness of the registration statement for five years, or until all securities have been sold or are otherwise able to be sold pursuant to Rule 144.We agreed to use reasonable best efforts to have the registration statement declared effective within 120 days of the filing date. The Company would have been obligated to pay to investors liquidated damages equal to 1.0% per month in cash for every thirty day period up to a maximum of six percent, (i) that the registration statement has not been filed after the filing date, (ii) following the effectiveness date that the registration statement has not been declared effective; and (iii) as otherwise set forth in the financing agreements.On October 29, 2014 the Company’s registration statement was declared effective. 9.Valuation of Warrants.The warrants issued with the debentures were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amounts of $1,404,155 for the first closing and $468,052 for the second closing. The assumptions used in the pricing model were:term 5 years, risk free interest rate 1.56% - 1.60%, volatility 116.50% - 116.74%, trading price $0.45 - $0.50, and exercise price $0.60.A $1,872,207 discount on the debenture was recorded and is being amortized into interest expense over the eighteen-month life of the debenture using the interest method. As of December 31, 2014, $751,698 was amortized into interest expense and the remaining discounts were $1,120,509.$295,000 of the debentures were to related parties. Note 9 – Patents In June of 2009, concurrent with the Company’s incorporation, one of its officers and directors, agreed to transfer all rights, title and interest in the patent he held for a personal security device. The cost of the patent is being amortized over the 20-year life of the patent. F-13 Table of Contents The Company hired a patent attorney specializing in products for the security industry to assist in filing additional utility and technology patents for its new enhanced non-lethal products.During the year ended December 31, 2014, we incurred $14,263 attorney fees for the filings, drawings, and research.As of February 2015 two utility patents have been allowed.We anticipate approval within a few months.These costs have been capitalized and will be amortized over the remaining life of the original patents starting when the patents are approved. Amortization of patents over the next five years is as follows: $ Thereafter $ Note 10 – Stockholders’ equity As of December 31, 2012, there were 30,874,508 common shares issued and outstanding, 1,225,994 common shares owed but not issued, and no preferred shares issued.As of March 31, 2013, all of these shares were issued to their respective parties. During the quarter ended March 31, 2013, three employees vested shares of common stock in accordance with their employment agreements (see Note 13).The first was the CEO/Director, vesting 150,000 shares of common stock, which were valued at market price of $54,000.The other two issuances were for the Company’s Chief Operating Officer and Vice President of Customer Service, both of which achieved milestones predicated by their employment agreements.The total number of shares vested for these two officers totaled 89,200 shares of common stock that were valued at market price of $37,464. On January 23, 2013, the Company authorized the issuance of 330,000 shares of common stock in exchange for services, 180,000 of these shares were earned and expensed in the year ended December 31, 2012.The remaining 150,000 shares were valued at the market price at the date of authorization for a total expense of $58,500. On January 23, 2013, the Company conducted the third and final closing under a private placement offering, selling 225,000 units for $90,000 ($45,000 and 112,500 shares of which was received and accounted for in the year ended December 31, 2012).The shares were sold for $0.40 each and came with two warrants.The Class A warrants have an exercise price of $0.55 and a term of three years.The Class B warrants have an exercise price of $0.75 and a term of five years.All of the shares sold were issued as of December 31, 2013. On March 6, 2013, the Company issued 10,000 shares of restricted common stock for $4,000 to a consultant. On March 19, 2013, the Company conducted the first closing under a private placement offering selling 750,000 units for $300,000 to three accredited investors. Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. In connection with the sale of these units, the Company paid Finance 500, Inc., a registered broker/dealer and managing dealer for the offering, selling commissions in the amount of $39,000 and is obligated to issue 112,500 warrants to Finance 500. Each warrant will entitle Finance 500, or its assignees, to purchase one share of the Company’s common stock at $0.40 per share for ten years. The Company also incurred $46,121 of expenses associated with this offering, for a net amount of $253,879. On April 30, 2013 the Company completed a closing under a private placement offering selling 187,500 units for $75,000 to three accredited investors.Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for a $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share.In connection with the sale of these units, the Company paid selling commissions to a registered broker/dealer and managing dealer for the offering in the amount of $9,750.The Company incurred $11,324 of total expenses associated with this offering, for a net amount of $63,675, and is obligated to issue 28,125 warrants to the registered broker in association with the sale. On April 30, 2013 the Company issued 12,500 shares of common stock for cash in the amount of $5,000. On May 6, 2013, the Company conducted a closing under a private placement offering selling 625,000 units for $250,000 to an accredited investor.Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share.In connection with the sale of these units, the Company paid selling commissions to registered broker/dealer and managing dealer for the offering in the amount of $32,500.The Company incurred $36,214 of total expenses associated with this offering, for a net amount of $213,786 and is obligated to issue 93,750 warrants to the registered broker in association with this sale. On May 15, 2013, the Company entered into an amendment with its investment banking firm to reduce the warrants payable to the firm by 30,000. F-14 Table of Contents On June 12, 2013, the Company conducted a closing under a private placement offering selling 437,500 units for $175,000 to four accredited investors.Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 and one five year warrant to purchase one share of common stock for $0.75 per share.In connection with the sale of these units, the Company paid selling commissions to a registered broker/dealer and managing dealer for the offering in the amount of $22,750.The Company incurred $31,558 of total expenses associated with this offering, for a net amount of $143,442 and is obligated to issue 65,625 warrants to the registered broker in association with this sale. On June 30, 2013 employees vested 325,700 shares of common stock.The value of the stock was $114,039 and the 325,700 shares were issued in the third quarter of 2013.See Note 15 for further details. On July 16, 2013, the Company issued a five-year warrant to purchase 22,000 shares of common stock at $0.40 per share for the second month of services under an Investor Relations Letter of Engagement. The warrant was valued at $6,300. On July 30, 2013, the Company entered into two agreements with independent contractors to deliver a training course for their product.As part of the agreement, the Company will issue each contractor 19,445 shares of its common stock, with a value of $7,778 for each of their services, totaling 38,890 shares of its common stock, with a value of $15,556 which were expensed during the third quarter of 2013. On July 30, 2013, the Company conducted a closing under a private placement offering selling 187,500 units for $75,000 to three accredited investors. Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. In connection with the sale of these units, the Company paid a registered broker/dealer and managing dealer for the offering, selling commissions in the amount of $9,750 and is obligated to issue 28,125 warrants to registered broker. Each warrant will entitle registered broker, or its assignees, to purchase one share of the Company’s common stock at $0.40 per share for ten years. The Company also incurred $25,659 of expenses associated with this offering, for a net amount of $49,341. On August 12, 2013, the CEO agreed to convert $35,000 of his notes payable into 100,000 shares of common stock, with a value of $35,000 by exercising his warrants.These shares were issued in the fourth quarter of 2013. On August 29, 2013, the Company authorized and issued 225,000 shares of common stock with a value of $67,500 to a director and engineer for services performed for the Company. On August 29, 2013, the Company authorized and issued 17,500 shares of common stock with a value of $6,125 to an employee. On August 30, 2013 the Company issued 150,000 shares of common stock, valued at $0.25 per share, upon exercise of a warrant form and receipt of $37,500 from a current stockholder. On August 30, 2013, the Company issued 142,000 shares of common stock, valued at $41,194, for public and investor relation services pursuant to an agreement dated August 26, 2013. On August 30, 2013, the Company issued a five-year warrant to purchase 22,000 shares of common stock at $0.40 per share for the third and final month of services under an Investor Relations Letter of Engagement.The warrant was valued at $5,311. On September 23, 2013, the Company issued 31,500 shares of common stock, valued at $11,009 to a consultant for services per a signed contract.The shares were issued at $0.3495 per share. On September 30, 2013, the Company authorized and recognized the expense for the issuance of 150,000 shares of common stock, valued at $66,000 to its CEO pursuant to the terms of his employment agreement.These shares were owed but not issued as of December 31, 2013. On September 30, 2013, the Company authorized and recognized the expense for the issuance of 104,000 shares of common stock, valued at $45,760 shares to its Interim CFO pursuant to the terms of her consulting agreement.These shares were owed but not issued as of December 31, 2013. On September 30, 2013, the Company authorized and recognized the expense for the issuance of 31,500 shares of common stock, valued at $13,388, to a consultant for services per a signed contract. During the three months ended September 30, 2013, in connection with the issuance of new promissory notes, the Company issued 1,023,935 three year warrants for the purchase of shares of its common stock for $0.40 per share. F-15 Table of Contents On October 1, 2013, the Company sold 250,000 shares of common stock with an aggregate value of $100,000.Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. On October 10, 2013, the Company sold 100,000 shares of common stock with an aggregate value of $40,000.Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share.These shares were owed but not issued as of December 31, 2013. On October 25, 2013, the Company conducted a closing under a private placement offering selling 787,500 units for $315,000 to eleven accredited investors. Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. In connection with the sale of these units, the Company paid a registered broker/dealer and managing dealer for the offering, selling commissions in the amount of $40,950. The Company also incurred $8,774 of expenses associated with this offering, for a net amount of $265,276. On October 29, 2013, two investors exercised 57,500 warrants to purchase common stock with total cash payments of $14,375. On November 12, 2013, the Company conducted a closing under a private placement offering selling 1,373,750 units for $549,500 to three accredited investors. Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. In connection with the sale of these units, the Company paid a registered broker/dealer and managing dealer for the offering, selling commissions in the amount of $71,435. The Company also incurred $2,314 of expenses associated with this offering, for a net amount of $475,751.These shares were owed but not issued as of December 31, 2013. On November 20, 2013, the Company conducted a closing under a private placement offering selling 362,500 units for $145,000 to five accredited investors. Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. In connection with the sale of these units, the Company paid a registered broker/dealer and managing dealer for the offering, selling commissions in the amount of $18,850. The Company also incurred $2,650 of expenses associated with this offering, for a net amount of $123,500. On November 26, 2013, the Company issued 71,429 shares of common stock, valued at $50,000 for public and investor relation services pursuant to an agreement dated August 26, 2013.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company issued 15,000 shares of common stock for engineering assistance with the Company’s security device.The services were valued at $9,165.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company issued 360,000 shares of its common stock to its six directors for director fees.The services were valued at $219,960.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company issued 100,000 shares of its common stock to its CEO as a bonus for services performed for the Corporation.These shares were valued at $61,100.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company authorized and recognized the expense for the issuance of 150,000 shares of common stock, valued at $91,650 to its CEO pursuant to the terms of his employment agreement.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company authorized and recognized the expense for the issuance of 104,000 shares of common stock, valued at $63,544 to its Interim CFO pursuant to the terms of her consulting agreement.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company authorized and recognized the expense for the issuance of 212,500 shares of common stock, valued at $129,838 to its COO pursuant to the terms of his employment agreement.These shares were owed but not issued as of December 31, 2013. On December 31, 2013, the Company authorized and recognized the expense for the issuance of 52,800 shares of common stock, valued at $32,261 to its VP of Customer Support pursuant to the terms of his employment agreement.These shares were owed but not issued as of December 31, 2013. F-16 Table of Contents As of December 31, 2013, there were 37,274,292 common shares issued and outstanding, 2,855,979 common shares owed but not issued, and no preferred shares issued. On February 3, 2014, the Company authorized and recognized the expense for 325,000 shares of common stock, valued at $130,000 to an outside consultant pursuant to an agreement with the consultant.These shares were owed but not issued as of December 31, 2014. On February 3, 2014, the Company authorized and recognized the expense for 98,039 shares of common stock, valued at $50,000 to an outside consultant pursuant to an agreement with the consultant.These shares were issued in the second quarter of 2014. On March 31, 2014, the Company authorized and recognized the expense for the issuance of 104,250 shares of common stock, valued at $53,040 to its Interim CFO pursuant to the terms of her consulting agreement.These shares were issued in the second quarter of 2014. On March 31, 2014, the Company authorized and recognized the expense for the issuance of 150,000 shares of common stock, valued at $76,500 to its CEO pursuant to the terms of his employment agreement.These shares were issued in the second quarter of 2014. On May 20, 2014, the Company authorized, issued and recognized the expense for 60,000 shares of common stock, valued at $30,600 to a board member. On June 18, 2014, the Company authorized 200,000 shares of common stock to its interim CFO per the terms of her new employment contract (See Note 15).The associated expense recognized during the second quarter of 2014 was $96,020.These shares were issued in the second quarter of 2014. On June 30, 2014, the Company authorized and recognized the expense for the issuance of 105,000 shares of common stock, valued at $49,350 to its interim CFO per her new employment contract (See Note 15).These shares were issued in the third quarter of 2014. On August 1, 2014 the Company authorized and recognized the expense for the issuance of 9,375 shares of common stock, valued at $4,125 to an employee.These shares were issued in the fourth quarter of 2014. On September 8, 2014 the Company authorized and recognized the expense for the issuance of 26,230 shares of common stock, valued at $16,000 to a consultant.These shares were issued in the fourth quarter of 2014. On September 30, 2014, the Company authorized and recognized the expense for the issuance of 105,000 shares of common stock, valued at $58,800 to its interim CFO per her new employment contract (See Note 15).These shares were issued in the fourth quarter of 2014. On October 8, 2014 the Company authorized and recognized the expense for the issuance of 26,667 shares of common stock, valued at $16,000 to a consultant.These shares were issued in the fourth quarter of 2014. On November 8, 2014 the Company authorized and recognized the expense for the issuance of 36,774 shares of common stock, valued at $16,000 to a consultant.These shares were issued in the fourth quarter of 2014. On November 13, 2014 the Company authorized and recognized the expense for the issuance of 12,000 shares of common stock, valued at $5,100 to an employee.These shares were issued in the fourth quarter of 2014. During the fourth quarter of 2014, by request from debenture owners that their debentures be converted, the Company issued 350,000 shares pursuant to the terms of the debenture agreements.The shares valued at $175,000 were issued as of December 31, 2014.In addition, 7,507 shares valued at $3,754 were issued for accrued interest through the date of conversion. On December 31, 2014, the Company authorized 335,000 shares of its common stock to six non-employee directors for director fees.The services were valued at $157,192.These shares were owed but not issued as of December 31, 2014 and were subsequently issued in February 2015. On December 31, 2014, the Company authorized 200,000 shares of its common stock to its CEO as a bonus for services performed for the Corporation.These shares were valued at $94,000.These shares were owed but not issued as of December 31, 2014 and were subsequently issued in February 2015. F-17 Table of Contents On December 31, 2014, the Company authorized and recognized the expense for the issuance of 105,000 shares of common stock, valued at $49,350 to its Interim CFO pursuant to the terms of her consulting agreement.These shares were owed but not issued as of December 31, 2014 and were subsequently issued in February 2015. Effective December 31, 2014, 162,859 shares of common stock became issuable to members of the Company’s executive and sales teams for their efforts during the fiscal year. The expense associated with these grants totaled $76,544. In the year ended December 31, 2014, the Company corrected an error in a warrant exercise by decreasing 5,000 shares that were unissued. As of December 31, 2014, there were 41,416,113 common shares issued and outstanding, 1,127,859 common shares owed but not issued, and no preferred shares issued. Note 11 – Options and warrants Options As of December 31, 2014 and 2013 there are no outstanding options. Warrants On January 1, 2013, there were 1,432,500 warrants outstanding. During the year ended December 31, 2013, 307,500 warrants were exercised at a strike price of $0.25 per warrant. During the year ended December 31, 2013, the Company issued 10,347,500 warrants to purchase common stock relating to the sale of units as noted in Note 10.All warrants have a term between three and five years and a strike price ranging from $0.55 to $0.75.In connection with the sale of units the Company issued warrants as private placement fees.The amount of warrants issued was 744,190 later reduced by 30,000 warrants for a total amount issued of 714,190.These warrants have an exercise price of $.40 per share and have a term of 10 years.Also upon conversion of any of the warrants relating to the sale of the units the Company is required to issue additional warrants as part of the fee agreement. During the year ended December 31, 2013, 30,000 warrants previously committed to the Company’s investment banking firm were cancelled. In connection with the notes payable the Company issued 1,123,933 warrants.The value of the warrants was determined using the Black Scholes model with the following weighted average assumptions; Term 3 years, Stock Price at the date of the grant $0.37, Strike Price $0.40, Volatility 121%, Dividend $0, Risk Free Interest Rate 0.32%.The value of $284,914 was recorded as a prepaid loan fee and is being amortized over the life of the loan. During the year ended December 31, 2013, the Company issued 66,000 warrants for consulting services. The value of the warrants was determined using the Black Scholes model with the following weighted average assumptions; Term 5 years, Stock Price at the date of the grant $0.33, Strike Price $0.40, Volatility 121%, Dividend $0, Risk Free Interest Rate 1.46%.The value of $11,610 has been recorded as a prepaid asset and is being amortized over the life of the consulting agreement. On January 1, 2014, there were 13,376,623 warrants outstanding. In connection with notes payable entered into in the first half of 2014, the Company issued 500,000 warrants. The value of the warrants was determined using the Black Scholes.The prepaid loan fee of $154,881 was amortized over the life of the loans.As of December 31, 2014 the prepaid loan fee has been fully amortized. In connection with the convertible senior secured debentures, the Company issued 7,000,000 warrants during the year ended December 31, 2014.The value of the warrants was determined using the Black Scholes.Discounts on the debentures in the amount of $1,872,207 and prepaid loan fees in the amount of $809,939 were recorded and are being amortized over the life of the loan.As of December 31, 2014, the balance remaining in discounts was $1,120,509 and the balance remaining in prepaid loan fees was $487,271. The Company issued 560,000 warrants to the placement agents representing the Company in conjunction with the debenture transaction.The warrants have an exercise price of $0.50, and have a 5 year expiration period.The value of $185,875 was recorded as prepaid loan costs and are being amortized over eighteen months. The company issued 175,000 warrants during the year ended December 31, 2014 associated with the conversion of debentures into common shares.The conversion of each $1.00 debenture value results in the issue of two shares of common stock and one warrant. F-18 Table of Contents A summary of warrants as of December 31, 2014 and 2013 is as follows: Number of Options Weighted Average Exercise Price of Options Number of Warrants Weighted Average Exercise Price of Warrants Outstanding 1/01/2013 - $ - $ Granted - - Cancelled - - ) Exercised - - ) Outstanding 12/31/2013 - $ - $ Granted - - Cancelled - Exercised - Outstanding 12/31/2014 - $ - $ Note 12 – Lease commitments and related party transactions In December of 2011, the Company leased space in Scottsdale, Arizona for its main headquarters. The lease ran from January of 2012 to March of 2014 at a rate of $1,907 per month. On July 1, 2014, the Company entered into a forty-month office lease agreement for a lease period beginning October 1, 2014 and ending on October 31, 2017.The lease requires monthly payments of $5,988.Future minimum lease payments are $71,856 for the year ending December 31, 2015 and 2016.Future minimum lease payments are $59,880 for December 31, 2017.Total future minimum lease payments are $203,592. Future minimum lease payments are as follows: $ Thereafter - $ Rent expense was $46,147 and $26,260 for the years ended December 31, 2014 and 2013, respectively. We negotiated access to the new office space for three months prior to the start of lease payments to accommodate our move.We accounted for the three months free as deferred rent.The balance in deferred rent as of December 31, 2014 was $15,270. During the years ended December 31, 2012 and 2011, the Company issued notes payable to related parties.The maturity dates for these notes were extended during the year ended December 31, 2013.See Note 7 for further details. During the year ended December 31, 2013 the Company issued notes payable and warrants to related parties.See Note 7 for further details. See Note 15 for details on stock issued to employees and related party consultants per their employment or consulting contracts with the Company. Note 13 – Fair Value Measurements The Company adopted ASC Topic 820-10 to measure the fair value of certain of its financial assets that are required to be measured on a recurring basis.The adoption of ASC Topic 820-10 did not impact the Company’s financial condition or results of operations.ASC Topic 820-10 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).ASC Topic 820-10 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date.A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability.The three levels of the fair value hierarchy under ASC Topic 820-10 are described below: Level 1– Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. Level 2– Valuations based on quoted prices for similar assets and liabilities in active markets, quoted prices for identical assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. Level 3– Valuations based on inputs that are supportable by little or no market activity and that are significant to the fair value of the asset or liability.The Company had no level three assets or liabilities as of December 31, 2013 or 2012; therefore, a reconciliation of the changes during the year is not shown. F-19 Table of Contents The following table presents a reconciliation of all assets and liabilities measured at fair value on a recurring basis as of December 31, 2013: Level 1 Level 2 Level 3 Fair Value Notes Payable - $ - $ The following table presents a reconciliation of all assets and liabilities measured at fair value on a recurring basis as of December 31, 2014: Level 1 Level 2 Level 3 Fair Value Debentures Payable - $ - $ Note 14 – Income Taxes The Company’s operations for the years ended December 31, 2014 and 2013 resulted in losses, thus no income taxes have been reflected in the accompanying statements of operations. The provision for income taxes for the years ended December 31, 2014 and 2013 consists of the following: 12-31-2014 12-31-2013 Current tax $ - $ - Benefits of deferred tax assets Change in valuation allowance ) ) Provision for income tax expense $ - $ - As of December 31, 2014 the Company has net operating loss carry-forwards of approximately $11,085,000 that will expire in the years 2029-2034.These operating loss carry-forwards may be used to reduce future income taxes payable.A valuation allowance has been recorded to reduce the net benefit recorded in the financial statements related to this deferred asset. The valuation allowance is deemed necessary as a result of the uncertainty associated with the ultimate realization of these deferred tax assets.For the years ended December 31, 2014 and 2013 the effective tax rate was 0% resulting from a 34% valuation allowance rate offsetting the statutory rate of 34%. Below is a summary of deferred tax asset calculations as of December 31, 2014 based on a 34% income tax rate. Currently there is no reasonable assurance that the Company will be able to take advantage of a deferred tax asset. Thus, an offsetting allowance has been established for the deferred asset. Deferred tax asset 34% tax rate Net operating loss $ $ Research credit Valuation allowance ) Deferred tax asset $ - Below is a summary of deferred tax asset calculations as of December 31, 2013 based on a 34% income tax rate. Currently there is no reasonable assurance that the Company will be able to take advantage of a deferred tax asset. Thus, an offsetting allowance has been established for the deferred asset. Deferred tax asset 34% tax rate Net operating loss $ $ Research credit Valuation allowance ) Deferred tax asset $ - Management does not believe that it has taken a position in its tax return that creates a more likely than not potential for future liability under the guidance of FIN 48.The Company has no interest or penalties for the years ended December 31, 2014 and 2013 but the policy would be to record any of these items as a separate component of general and administrative expense.The Company files income tax returns in the US Federal jurisdiction and various state jurisdictionsThe Company is no longer subject for any Federal or state examinations for years beginning prior to January 1, 2010.The Company is not under any current income tax examinations. F-20 Table of Contents Note 15 – Employment Contracts During the year ended December 31, 2012, the Company entered into an amended and restated three-year employment contract with its Chief Operating Officer.The agreement continues through September 30, 2015.If the Company meets various goals and criteria during those three years, which have been set forth in the agreement, they will issue a prescribed amount of shares of its common stock to the Chief Operating Officer.The Company reserved 650,000 shares of its common stock as required by the agreement.As of December 31, 2014, in accordance with the terms of the agreement, the employee vested 335,000 shares of restricted stock for achieving milestones as set forth in the employment agreement and 112,500 shares remain reserved. During the year ended December 31, 2012, the Company entered into a three-year contact with its Vice President of Customer Support.The agreement continues through September 30, 2015.If the Company meets various goals and criteria during those three years they will issue a prescribed amount of its common shares to the Vice President of Customer Support, all of which are prescribed in the agreement.The Company reserved 288,000 shares of its common stock as required by the agreement.As of December 31, 2014, in accordance with the terms of the agreement, the employee vested 136,200 shares of restricted stock for achieving milestones as set forth in the employment agreement and 72,000 shares remain reserved. On March 4, 2013, the Company entered into an employment agreement with its CEO/president.The CEO/president has the ability to earn shares of common stock over the term of the agreement, which runs through March 31, 2014.The Company reserved 750,000 shares of its common stock as required by the agreement.Per the agreement, the Company issued 150,000 common shares on the last day of every fiscal quarter as compensation through that period.As of December 31, 2014, all 750,000 common shares had vested. In addition, the Chief Executive Officer and President shall earn an initial base salary of $250,000, which began on January 1, 2013. On March 4, 2013, the Company amended the agreement with its non-employee interim Chief Financial Officer (CFO).The CFO has the ability to earn shares of common stock over the term of the agreement, which ran through March 31, 2014.The Company reserved 416,250 shares of its common stock as required by the agreement.Per the contract, the Company issued a prescribed amount of common shares on the last day of every fiscal quarter, beginning with the second quarter of 2013 and ending on March 31, 2014.As of December 31, 2013, 312,000 shares had vested.In addition, the Non-Employee Interim Chief Financial Officer will earn a base monthly retainer of $3,000, which began to accrue on January 1, 2013 and will continue to accrue until the Company completes certain requirements per the agreement.On May 22, 2014, the Company entered into a second amended agreement with its Non-Employee Interim CFO.The amendment extended the potential term of the Non-Employee Interim CFO agreement from April 1, 2014 through November 30, 2015.Further, the amendment provides for compensation to the CFO of up to 935,000 shares of the Company’s common stock, based upon the actual number of months served.As of December 31, 2014, 515,000 shares have vested, leaving 420,000 shares reserved as of December 31, 2014.In addition, the Non-Employee Interim CFO will continue to earn a base monthly retainer of $3,000. On March 11, 2014, the Company entered into an employment agreement with its Lead Engineer.The Lead Engineer has the ability to earn shares of common stock over the term of the agreement, which runs through March 30, 2016.The Company reserved 82,287 shares of its common stock as required by the agreement.Per the agreement, the Company will issue up to 27,429 common shares per year.As of December 31, 2014 60,000 common shares have been authorized and 22,287 shares remain reserved. In addition, the Lead Engineer shall earn an initial base salary of $96,000, which began on March 11, 2013. On November 1, 2014, the Company entered into an employment agreement with its VP Finance.The VP Finance has the ability to earn shares of common stock over the term of the agreement, which runs through October 31, 2017.The Company reserved 540,000 shares of its common stock as required by the agreement.Per the agreement, the Company will issue up to 180,000 common shares per year based upon the completion of performance related milestones as approved by the Board of Directors.As of December 31, 2014 5,000 common shares have been authorized and 510,000 shares remain reserved. In addition, the VP Finance shall earn an initial base salary of $170,000 beginning on November 1, 2014. On November 1, 2014, the Company entered into an employment agreement with its VP Sales.The VP Sales has the ability to earn shares of common stock over the term of the agreement, which runs through October 31, 2017.The Company reserved 420,000 shares of its common stock as required by the agreement.Per the agreement, the Company will issue up to 140,000 common shares per year based upon the completion of performance related milestones as approved by the Board of Directors.As of December 31, 2014, 5,000 common shares have been authorized and 396,667 shares remain reserved. In addition, the VP Sales shall earn an initial base salary of $140,000 beginning on November 1, 2014. F-21 Table of Contents Note 16 – Public & Investor Relations Agreements On March 1, 2013, the Company entered into a one-year agreement with public relations firm to assist with public relations as the Company moved into scaled production and distribution.The contract has been executed on a project-by-project basis, beginning with media assistance provided at an industry conference in April 2013.Consideration paid under this contract was classified as sales, general and administrative expenses. On May 15, 2013 the Company authorized the issuance of a three-year warrant to purchase 66,000 shares of common stock for $0.40 per share.These warrants vested at a rate of 22,000 shares per month over the three-month period of the agreement and as of December 31, 2014 are fully vested. On August 30, 2013, the Company entered an agreement with an investor relations firm for a period of twelve months that ended May 26, 2014, with the right to cancel services at the end of each subsequent three-month period.The terms of the agreement called for the issuance of 142,000 common shares for the first three-months of service ended November 26, 2013, and then the equivalent number of shares required to compensate for $50,000 per period thereafter. On October 29, 2013, the Company entered an agreement with a digital marketing services firm for a period of twelve months and ended October 31, 2014.The terms of the agreement called for a payment of $70,200 for the twelve months of service. On September 8, 2014, the Company entered an agreement with a social media firm for a period of six months that ended March 8, 2015.The agreement provided the right to cancel services upon 30 days-notice. The terms of the agreement called payment of $4,750 per month. On September 8, 2014, the Company entered an agreement with digital sales and marketing firm for a period of three months that ended December 8, 2014.The terms of the agreement called payment of $32,000 per month paid 50% cash and 50% common stock. On September 30, 2015, the Company entered into a sales referral agreement with commissions of 5%. On October 1, 2014, the Company entered an agreement with a national distributor for a period of three years which ends September 30, 2017.The agreement provided the right to cancel services upon 30 days-notice.The terms of the agreement call for commission of 15%. On October 14, 2014, the Company entered an agreement with a Federal agency marketing firm for a period of three months that ended January 13, 2015.The terms of the agreement called for a payment of $57,000 for the three months of service.This agreement was extended in the first quarter of 2015. On November 5, 2014, the Company entered an agreement with a digital marketing and public relations firm for a period of six months ending May 5, 2015.The terms of the agreement called for quarterly payments of $36,000 per quarter. On December 5, 2014, the Company entered into an international sales referral agreement with commissions between 6% and 8%. Note 17 – Subsequent events Effective January 1, 2015, the Company entered into an employment agreement with its CEO/President.The CEO/President has the ability to earn shares of common stock over the term of the agreement, which runs through December 31, 2017.In addition, the CEO/President shall earn an initial base salary of $250,000. Effective January 1, 2015, the Company entered into the second amended and restated employment agreement with its COO.The COO has the ability to earn shares of common stock over the term of the agreement, which runs through December 31, 2017.In addition, the COO shall earn an initial base salary of $170,000. Effective January 1, 2015, the Company entered into an amended and restated employment agreement with its Vice President of Customer Service.The Vice President of Customer Service has the ability to earn shares of common stock over the term of the agreement, which runs through December 31, 2017.In addition, the Vice President of Customer Service shall earn an initial base salary of $100,000. Effective January 1, 2015, the Company entered into an amended and restated employment agreement with its Vice President of Engineering.The Vice President of Customer Service has the ability to earn shares of common stock over the term of the agreement, which runs through December 31, 2017.In addition, the Vice President of Engineering shall earn an initial base salary of $105,000. F-22 Table of Contents On January 1, 2015 the Company entered into agreements with Merriman Capital, Inc to provide Banking and Advisory services. The monthly retainer for these services is $10,000. On January 1, 2015 the Company entered into agreements with Top Sales and Marketing, Inc to provide Consulting services.The monthly fee for these services is $5,000 and the original one month contract has been extended through March 2015. On January 10, 2015, the Company received $5,000 from one of its directors, Jim Nolton (20,000 warrants), and $6,250 from an executive of G8, Jose Rojas (25,000 warrants), for the exercise of warrants to purchase 45,000 shares of common stock. These shares were issued in February 2015. On January 10, 2015, the Company received $11,250 from one accredited investor and current stockholder for the exercise of warrants to purchase 45,000 shares of common stock. These shares were issued in February 2015. On March 1, 2015, the Company extended an agreement with a Federal agency marketing firm for a period from January 15, 2015 through July 15, 2015.The terms of the agreement requires monthly payments of $12,500 for the term of the agreement and 150,000 shares of the Company’s restricted common stock.As of the date of this filing, this agreement has not been extended. Subsequent to year-end through March 10, 2015, the Company sold $548,400 in a private placement of units at $0.50 per unit. Each unit consists of one share of common stock and one Class D five-year warrant to purchase one share of common stock for $0.50 per share. As a result of the $0.50 unit offering, the Company was required to adjust the exercise price on all of its Class A, B and C warrants (18,532,500 warrants in the aggregate) down to $0.50. During March of 2015, the Company received $6,250 from one accredited investor and current stockholder for the exercise of warrants to purchase 25,000 shares of common stock. These shares have not been issued. On March 13, 2015, we authorized the issuance of 220,826 shares of restricted common stock for interest due under the debentures as of March 1, 2015. F-23 Table of Contents Item 9. Changes in and Disagreements With Accountants On Accounting and Financial Disclosure. On January 9, 2015, L.L. Bradford & Company, LLC resigned as our independent accountant.On the same date, we engaged Jonathon P. Reuben, CPA, as our independent accountants for the year ended December 31, 2014. This is a change in accountants recommended and approved by our Executive Management, Audit Committee and Board of Directors.During the most recent two fiscal years and the portion of time preceding the decision to engage Jonathon P. Reuben, CPA, neither the company nor anyone engaged on its behalf has consulted with Jonathon P. Reuben, CPA regarding (i) either the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on its financial statements; or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K) or a reportable event. The audit report issued by L.L. Bradford & Company, LLCwith respect to our financial statements for the fiscal year ended December 31, 2013 did not contain an adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope, or accounting principles, except that L.L. Bradford & Company, LLC’s report contained an explanatory paragraph regarding substantial doubt about our ability to continue as a going concern. From June of 2013 through the notice date, there were no disagreements between us and L.L. Bradford & Company, LLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of L.L. Bradford & Company, LLC would have caused it to make a reference to the subject matter of the disagreement in connection with its audit report. The change in accountants does not result from any dissatisfaction with the quality of professional services rendered by L.L. Bradford & Company, LLC, as our independent accountants. Item 9A. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer and Chief Financial Officer, C. Stephen Cochennet and Kathleen Hanrahan, evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Report.Based on the evaluation, Mr. Cochennet and Ms. Hanrahan concluded that our disclosure controls and procedures are effective in timely altering them to material information relating to us (including our consolidated subsidiaries) required to be included in our periodic SEC filings. Changes in Internal Control Over Financial Reporting There has been no change in the Company’s internal controls over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal controls over financial reporting. Internal control systems, no matter how well designed and operated, have inherent limitations.Therefore, even a system that is determined to be effective cannot provide absolute assurance that all control issues have been detected or prevented.Our systems of internal controls are designed to provide reasonable assurance with respect to financial statement preparation and presentation. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as is defined in the Securities Exchange Act of 1934. These internal controls are designed to provide reasonable assurance that the reported financial information is presented fairly, that disclosures are adequate and that the judgments inherent in the preparation of financial statements are reasonable. There are inherent limitations in the effectiveness of any system of internal control, including the possibility of human error and overriding of controls. Consequently, an effective internal control system can only provide reasonable, not absolute, assurance, with respect to reporting financial information. Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework and criteria established in Internal Control — Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December 31, 2014. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Item 9B. Other Information. None. 30 Table of Contents PART III Item 10. Directors, Executive Officers and Corporate Governance. Our executive officers and directors, the positions held by them, and their ages are as follows: Name Age Title(s) Board Committee(s)(1) Steve Cochennet 58 CEO/President, Secretary, Treasurer and Chairman of the Board Executive Paul Hughes 47 Chief Operating Officer for Guardian 8 Corporation and Director None Kathleen Hanrahan 51 Interim Chief Financial Officer and Director GCNC James G. Miller 66 Director Executive, Audit (Chairman) Kyle Edwards 62 Director GCNC (Chairman) Corey Lambrecht 45 Director GCNC William Clough 63 Director None Jim Nolton 53 Director Audit “Executive” means the Executive Committee of the Board of Directors.“GCNC” means the Governance, Compensation and Nominating Committee of the Board of Directors. “Audit” means the Audit Committee of the Board of Directors. C. Stephen Cochennet, has served as our CEO/President, Secretary, Treasurer and Chairman since our inception. From July of 2011 to present, Mr. Cochennet has also been the sole officer of Kansas Resource Development Company, a private oil and gas exploration company. Mr. Cochennet was the President, Chief Executive Officer and Chairman of EnerJex Resources, Inc., a publicly traded and SEC registered company, from August 2006 to December of 2010. Prior to joining EnerJex, Mr. Cochennet was President of CSC Group, LLC. Mr. Cochennet formed the CSC Group, LLC through which he supported a number of clients that included Fortune 500 corporations, international companies, natural gas/electric utilities, outsource service providers, as well as various start up organizations. The services provided included strategic planning, capital formation, corporate development, executive networking and transaction structuring. From 1985 to 2002, he held several executive positions with UtiliCorp United Inc. (Aquila) in Kansas City. His responsibilities included finance, administration, operations, human resources, corporate development, natural gas/energy marketing, and managing several new startup operations. Prior to his experience at UtiliCorp United Inc., Mr. Cochennet served 6 years with the Federal Reserve System. Mr. Cochennet graduated from the University of Nebraska with a B.A. in Finance and Economics. Paul Hughesis a new director. Mr. Hughes served as a consultant for Guardian 8 Corporation from October 2010 through December of 2011 when he was hired as an officer. Prior to consulting for Guardian 8 Corporation, Hughes was providing consulting services to several other privately held companies. From March of 2006 through November of 2009, Hughes served as the Director of New Markets Development for Taser® International, Inc., a publicly traded corporation. Before joining Taser®, Mr. Hughes spent two years (2005-2006) at Global Alerts LLC, a private company in the multinational alert industry. From 2003 through 2005, Paul served as a brand manager for Smith & Wesson Holding Corporation, a publicly traded firearms manufacturer. Mr. Hughes holds a MBA in Global Management & Leadership from Arizona State University and has over 60 hours of non-lethal weapons, policies and procedures coursework at Penn State University. He completed the Entrepreneurship Development Program at M.I.T. in January 2010. Further, Paul was honorably discharged from the Marine Corps following Operations Desert Shield/Desert Storm and was decorated for actions contributing to the liberation of Kuwait. Kathleen Hanrahan has been a private management consultant for her own company, New Horizons Management Inc., which specializes in assisting small private companies as they prepare strategies, personnel and infrastructure for their next phase of growth since July of 2010. Prior to establishing New Horizons, from 2008 through 2010, Kathy served as the Co-Chairperson for the TASER® Foundation for Fallen Officers, as well as the organizations President and Chief Executive Officer. Prior to her involvement with the TASER® Foundation, Ms. Hanrahan served as the President and Chief Operating Officer of TASER® International headquartered in Scottsdale, Arizona. During her more than 12 year tenure with TASER® International, she filled a number of key executive roles as the business grew. She served first as Controller, from 1996 until November 2000, establishing the financial, human resource and administrative systems and controls to manage the business, while aiding the President with operating responsibilities. Then, in November of 2000, when the Company began preparations for its initial public offering, she was promoted to Chief Financial Officer to facilitate the transaction and establish the necessary infrastructure to meet both SEC and Wallstreet’s regulatory and reporting requirements. Mrs. Hanrahan also serves as a corporate director for Meridian Bank, N.A, , a director, president and chief operating officer of EPIC Research and Diagonostics, and serves as an advisory board member for EmpowHER. 31 Table of Contents James G. Milleris a Director and founder of the Company. Mr. Miller retired in 2002 as Chief Executive of Utilicorp United’s business unit responsible for the Company’s electric generation, and electric and natural gas transmission and distribution assets serving 1.3 million customers in seven mid-continent states.He joined Utilicorp in 1989 and served as President of Michigan Gas Utilities until 1991, and then served as President of Utilicorp's WestPlains Energy division from 1991 to 1994. Before joining Utilicorp as part of the acquisition of Michigan Gas Utilities, he served as that Company’s President from 1983 to 1989. Miller has served on Boards of Directors of Corporations listed on the NYSE, NASDAQ and the Australian Stock Exchange. Current business activities include ownership of retail, real estate and ranch businesses, and equity investments in several start-up companies. Mr. Miller currently serves as Board Chair of The Nature Conservancy, Missouri Chapter, for which he has been a Board member for the past 12 years. James also serves as a board member for EnerJex Resources, Inc., a company registered under the Exchange Act and traded on the OTC:BB. He also serves as a director, trustee or member of several community and charitable organizations. Miller holds a BS degree in electrical engineering and a MBA in management from the University of Wisconsin. Kyle Edwards.Mr. Edwards was the president and a director of Global Risk before the merger with Guardian 8 Corporation and is also President of Edwards Group International LLC, an investigative company specializing in employment backgrounds, gaming compliance, criminal and internal investigations, as well as providing due diligence and loss prevention expertise. Mr. Edwards has thirty four years of investigative experience. Mr. Edwards is a prior chief law enforcement officer with the Las Vegas Metropolitan Police Department, retiring after twenty six years as a Deputy Chief of Investigations. During his law enforcement career he led thousands of criminal investigations including several hundred homicides as well as other violent crimes and white collar crimes and gaming investigations. In addition he supervised undercover narcotic investigations receiving the departments Meritorious Service Award and the U.S. Attorney General’s Safety Award for an undercover operation culminating in Thailand. After leaving the Las Vegas Metropolitan Police Department Mr. Edwards joined the MGM MIRAGE as Vice President of Corporate Security and Gaming Surveillance. In that role he developed and refined the companies background investigation process with a staff conducting over 35,000 backgrounds a year. Corey Lambrecht is a 15+ year public company executive with experience in strategic acquisitions, new business development, pioneering consumer products, corporate licensing and interactive technology services. Since 2009, Mr. Lambrecht has served as the President of Earth911, Inc and is a current director of Lifestyle Wireless. In addition, since 2007, Mr. Lambrecht has been a director of CUI Global, a publicly traded and SEC registered company. During 2004 and 2005, he served as Director of Sales for Leveraged Marketing Associates, a worldwide leader in licensed brand extension strategies. From 2001 through 2004, Corey was the Executive Vice President for Smith & Wesson Holding Corporation, where he was responsible for Smith & Wesson Licensing, Advanced Technologies and Interactive Marketing divisions. He was the former President of A For Effort (sold to Freesoftwareclub.com), an interactive database marketing company specializing in online content (advergaming) for clients such as the National Hockey League. Mr. Lambrecht’s prior experience also includes Pre-IPO founder for Premium Cigars International and VP Sales/Marketing for ProductExpress.com. William J. Clough. Since 2006, Mr. Clough has served as a board member of CUI Global, Inc., a public company trading on NASDAQ. In addition, Mr. Clough has served as CUI Global’s President and Chief Executive Officer since September of 2007 at which time Mr. Clough stepped down as Executive Vice President of Corporate Development.Mr. Clough received his Juris Doctorate, cum laude, from the University of California, Hastings College of the Law in 1990. He is certified to practice law in state and federal courts in California, Illinois, Hawaii and before the United States Supreme Court. Jim Nolton has over 28 years of experience in engineering, new product development and business development in large complex corporations and small private start-up organizations. Since 2005, Mr. Nolton has been consulting on a private basis for Orbital Sciences Corp., a designer and manufacturer of rockets and satellites for commercial and U.S. Government applications. From 2003 through 2005, Mr. Nolton focused on completing his Masters Degree in Global Business Strategies, where he was ranked fourth in his graduating class. From 1995-2003, Mr. Nolton worked with Mobility Electronics, Inc., a publicly traded and SEC registered company, a company he co-founded and assisted in the engineering, design and manufacture of a number of electronic devices for the mobile and fixed PC computer systems. Mr. Nolton has also worked with Unitech Industries, Inc. and General Dynamics. 32 Table of Contents Key employee of Guardian 8 Corporation In addition to Mr. Hughes, described above, we have four additional key employees for Guardian 8 Corporation as follows: Jose Rojas, Vice President of Customer Service, served as Vice President of Customer and Technical Support for TASER® International, Inc., a publicly traded corporation from December of 2007 through February of 2012. While at TASER® International, he also held the positions of Manager of Customer and Technical Support as well as Service and Sales Representative from May 2002 through December 2007. Prior to his ten year tenure at TASER® International, fromMarch 2000 through May 2002, Mr. Rojas held the positions of Customer Fulfillment Manager at HEI Inc. Mexico Division and Senior Customer Support Representative (2001-2002) at the High Density Interconnect Division. HEI Inc. is a publicly traded Contract Manufacturer specializing in Electronic Manufacturing Services (EMS). Mr. Rojas holds a Bachelor of Science and Business Administration degree in Operations Management from the University of Arizona. Will Grove, Vice President of Finance, has over 34 years of broad-based experiences in manufacturing, construction, auto dealership, service industries, public accounting and consulting.From 2009 until joining Guardian 8, Mr. Grove provided accounting and administrative consulting services to small and medium sized companies.Prior to consulting Mr. Grove performed as Chief Financial Officer or Controller of an auto dealership, a division of a multi-national manufacturing company, a custom signage manufacturer and a restaurant management company.Mr. Grove served in financial management positions with Rockwell International from 1985 to 1995.His eight years public accounting experience most recently includes three years auditing public companies from 2004 through 2007.Mr. Grove graduated from the University of Northern Iowa with a bachelor degree in accounting in 1981 and received a Master of Business Administration degree from the University of Iowa in 1994.He became a Certified Public Accountant in 1981. Gary Kuty is a thirty-five year veteran of the law enforcement and private security profession. He graduated from Youngstown State University, Youngstown, Ohio with a Bachelor of Science in Law Enforcement Administration, and a Marketing minor. Gary’s past is a well-balanced mix of public and private law enforcement and security. Twenty five years in the contract security and private investigative arenas prompted Gary to form Kuty and Associates, LLC, a professional security consulting agency based in Dayton, Ohio along with a Western Regional office in Las Vegas, Nevada. Gary joined Guardian 8 after serving as a consultant the previous year. Highly regarded by his peers on a national basis, he is Past President and Chairman of both the Ohio Association of Security and Investigation Services (OASIS) and the National Council of Investigation and Security Services (NCISS). Gary currently serves on the prestigious Security Services Council for the American Society of Industrial Security (ASIS) as Vice Chair. Gary has had numerous security and sales related articles published in trade association journals and has lectured on a variety of topics to professional security organizations. Jody Brill, Vice President of Engineering, has 16 years of electronics design, integration, and manufacturing experience. Most recently, Mr. Brill served as a Hardware Design Engineer with Mitel Networks, a publicly traded company. During his ten years with Mitel, he developed traditional and VOIP telecom equipment, while interfacing with manufacturing on new development, sustaining and cost reduction projects. Prior to his position with Mitel, Mr. Brill held several design and technical roles with TechServ, Cirrilium, and Nesco. Limitation of Liability of Directors Pursuant to the Nevada General Corporation Law, our Articles of Incorporation exclude personal liability for our Directors for monetary damages based upon any violation of their fiduciary duties as Directors, except as to liability for any breach of the duty of loyalty, acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, or any transaction from which a Director receives an improper personal benefit. This exclusion of liability does not limit any right which a Director may have to be indemnified and does not affect any Director’s liability under federal or applicable state securities laws. We have agreed to indemnify our directors against expenses, judgments, and amounts paid in settlement in connection with any claim against a Director if he acted in good faith and in a manner he believed to be in our best interests. Election of Directors and Officers Directors are elected to serve until the next annual meeting of stockholders and until their successors have been elected and qualified. Officers are appointed to serve until the meeting of the board of directors following the next annual meeting of stockholders and until their successors have been elected and qualified.The annual meeting of the stockholders for Guardian 8 was held in Scottsdale, Arizona on August 5, 2014. Stockholders voted on the following proposals: 1. To elect C. Stephen Cochennet, Kathleen Hanrahan, James G. Miller, Kyle Edwards, Corey Lambrecht, Jim Nolton, Paul Hughes and William Clough to serve as directors until the next annual meeting or until their successors are elected and qualified; and 2. To confirm the reaffirmation of L.L. Bradford & Company, LLC as independent auditors for the next year. 33 Table of Contents Each proposal was approved and each share of common stock was entitled to one vote per proposal. Only stockholders of record at the close of business on June 9, 2014, were entitled to vote. The number of outstanding shares on the record date was 40,737,560 and those shares were held by approximately 197 stockholders. Involvement in Certain Legal Proceedings None of our executive officers or directors has been the subject of any order, judgment, or decree of any court of competent jurisdiction, or any regulatory agency permanently or temporarily enjoining, barring suspending or otherwise limiting him from acting as an investment advisor, underwriter, broker or dealer in the securities industry, or as an affiliated person, director or employee of an investment company, bank, savings and loan association, or insurance company or from engaging in or continuing any conduct or practice in connection with any such activity or in connection with the purchase or sale of any securities. None of our executive officers or directors has been convicted in any criminal proceeding (excluding traffic violations) or is the subject of a criminal proceeding, which is currently pending. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires our executive officers and directors, and persons who beneficially own more than ten percent of our common stock, to file initial reports of ownership and reports of changes in ownership with the SEC. Executive officers, directors and greater than ten percent beneficial owners are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. All reports required by Section 16(a) have been filed in connection with the securities issuances to our officers and directors during fiscal 2014. Committees of the Board of Directors Our board of directors has three standing committees: an executive committee, an audit committee and a governance, compensation and nominating committee. Each of those committees has the composition and responsibilities set forth below. Audit Committee On April 20, 2012, we established and appointed initial members to the audit committee of our board of directors. Mr. Miller is the chairman and Mr. Nolton serves as the other member of the committee.Currently, none of the members of the audit committee are, or have been, our officers or employees, and each member qualifies as an independent director as defined by Section 10A(m) of the Securities Exchange Act of 1934, and Rule 10A-3 thereunder.The board of directors has determined that Mr.Miller is an “audit committee financial expert” as that term is used in Item 401(h) of RegulationS-K promulgated under the Securities Exchange Act. The audit committee has the sole authority to appoint and, when deemed appropriate, replace our independent registered public accounting firm, and has established a policy of pre-approving all audit and permissible non-audit services provided by our independent registered public accounting firm. The audit committee has, among other things, the responsibility to evaluate the qualifications and independence of our independent registered public accounting firm; to review and approve the scope and results of the annual audit; to review and discuss with management and the independent registered public accounting firm the content of our financial statements prior to the filing of our quarterly reports and annual reports; to review the content and clarity of our proposed communications with investors regarding our operating results and other financial matters; to review significant changes in our accounting policies; to establish procedures for receiving, retaining, and investigating reports of illegal acts involving us or complaints or concerns regarding questionable accounting or auditing matters, and supervise the investigation of any such reports, complaints or concerns; to establish procedures for the confidential, anonymous submission by our employees of concerns or complaints regarding questionable accounting or auditing matters; and to provide sufficient opportunity for the independent auditors to meet with the committee without management present. During 2014, the Audit Committee met on four occasions with our independent public accountants to review and approve the filings of our quarterly and annual reports; as well as to review all required communications. Governance, Compensation and Nominating Committee The governance, compensation and nominating committee is comprised of Ms. Hanrahan and Messrs. Edwards and Lambrecht.Mr. Edwards serves as the chairman of the governance, compensation and nominating committee.The governance, compensation and nominating committeeis responsible for, among other things;identifying, reviewing, and evaluating individuals qualified to become members of the board, setting the compensation of the Chief Executive Officer and performing other compensation oversight, reviewing and recommending the nomination of board members,and administering our equity compensation plans. The governance, compensation and nominating committee held two meetings during fiscal 2013, and five meetings during fiscal 2014. 34 Table of Contents Executive Committee The executive committee, which is currently comprised of Messrs. Cochennet and Miller, was formed for the purpose to function when the board of directors is not in session or to function in the capacity of the Company’s executive officer if such officer shall have resigned or be deemed unable to render service to the Company. Code of Ethics We have adopted a Code of Business Conduct and Ethics that applies to all of our directors, officers and employees, as well as to directors, officers and employees of each of our subsidiaries. Our Code of Ethics was filed as Exhibit 99.3 to the Annual Report on Form 10-K for the year ended December31, 2011 that was filed on March 28, 2012. A copy of our Code of Business Conduct and Ethics will be provided to any person, without charge, upon request. Contact C. Stephen Cochennet at 913-317-8887 to request a copy of the Code or send your request to Guardian 8 Holdings, Attn: C. Stephen Cochennet, 7432 E. Tierra Buena Lane, Suite 102, Scottsdale, Arizona85260. If any substantive amendments are made to the Code of Business Conduct and Ethics or if we grant any waiver, including any implicit waiver, from a provision of the Code to any of our officers and directors, we will disclose the nature of such amendment or waiver in a report on Form 8-K. Item 11. Executive Compensation. During fiscal 2013 and 2014 we issued shares of our common stock to compensate our officers and directors for services rendered on our behalf and intend to issue additional shares of common stock in the future as part of our compensation package for our officers and directors. The following table sets forth summary compensation information for the years ended December 31, 2013 and 2014 for our chief executive officer, interim chief financial officer, and the chief operating officer, vice president of customer service and lead engineer for Guardian 8 Corporation. We did not have any other executive officers as of the end of fiscal 2014 whose total compensation exceeded $100,000. We refer to these persons as our named executive officers elsewhere in this report. Summary Compensation Table Name and Principal Position Period Salary Bonus Option Awards All Other Compensation Total C. Stephen Cochennet $ $ - $ $ President, Chief Executive Officer $ $ - $ $ Kathleen Hanrahan $
